 DECISIONS OF NATIONAL LABOR RELATIONS BOARDElectric Hose and Rubber Company and UnitedRubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO-CLC. Cases 17-CA-9205,17-CA-9511, and 17-RC-8966June 15, 1982DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 4, 1981, Administrative Law Judge JoanWieder issued the attached Decision in this pro-ceeding and, on June 5, 1981, she issued an Erratato that Decision. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the ChargingParty filed a limited exception, requesting an ex-panded remedy.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,1Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her find-ings.Respondent in its brief asserts that, with respect to several issues in theinstant case, the Administrative Law Judge was predisposed to believethe General Counsel's case, and to credit his witnesses, and predisposedto discredit Respondent's witnesses, and thus she failed to consider impar-tially the record evidence as a whole. After a careful examination of theentire record, we are satisfied that this allegation is without merit. Thereis no basis for finding that any predisposition to a particular position ex-isted merely because the Administrative Law Judge resolved importantfactual conflicts in favor of the General Counsel's witnesses. As the Su-preme Court stated in N.LR.B. v. Pittsburgh Steamship Company, 337U.S. 656, 659 (1949), "Total rejection of an opposed view cannot of itselfimpugn the integrity or competence of a trier of fact." Furthermore, ourexamination of the record convinces us that the Administrative LawJudge's factual findings are supported by a preponderance of the evi-dence.We do, however, correct the following inadvertent omissions or errorsin her Decision. (I) The Administrative Law Judge's "Statement of theCase" failed to note that the election here was held on March 6, 1980. (2)Contrary to the Administrative Law Judge's finding, the conversation be-tween Supervisor Welsh and employee Lorimer, which is set out at sec.III,B,2, par. 20, of her Decision, was, in fact, alleged in the complaint, atpar. 6(g), as a violation of the Act. (3) Contrary to the AdministrativeLaw Judge's indication at fn. 71 of her Decision, employee Darwin Scottdid testify in this proceeding, as the Administrative Law Judge herselfnoted in the text accompanying fn. 38 of her Decision. However, the Ad-ministrative Law Judge was correct to the extent that Scott did not tes-tify concerning the issues involved at fn. 71 of her Decision. (4) At sec.III,B,8, par. 2, of the Decision, we note that O'Dea was informing Guth-rie of certain action O'Dea might take. (5) At Appendix A, par. 16, ofher Decision, the precise transcription is "We could shut down a plantentirely which would be an extremely drastic ...fring [sic], from deeplayoffs today." [Appendix A omitted from publication.] (6) At sec.Ill,B,10, par. 4, of her Decision, the reference to "Young" should read"Welsh." None of these inadvertent errors warrant disagreement with262 NLRB No. 14and conclusions of the Administrative Law Judge,as modified herein, and to adopt her recommendedOrder, as modified.The Administrative Law Judge found that Re-spondent had committed numerous violations ofSection 8(a)(1) in this proceeding and that certainof those violations, along with other actions, alsoconstituted objectionable conduct warranting thesetting aside of the election held herein and the di-recting of a second election. We agree with allthose findings except for the Administrative LawJudge's finding of a violation in Respondent's Feb-ruary 1980 discontinuance of certain overtime, anda violation in the January 1980 modification ofmedical insurance.1. The Administrative Law Judge found that Re-spondent violated the Act in February 1980 by ter-minating its program permitting employees to earnovertime pay by reporting to their work stations 15to 20 minutes before the commencement of a shift.During that "early-in" period, employees preparedto take over the running machine, without shuttingit down, from the earlier employee shift. Respond-ent instituted the early-in overtime program in thefall of 1979 for the purpose of increasing the ma-chines' productivity by eliminating gaps in produc-tion. Respondent contended that it eliminated theearly-in overtime in February because customerorders had so declined as to require a significantdecrease in production. In support of its claim, Re-spondent submitted its projections for expectedproduction between September 1979 through Sep-tember 1980. In specific, Respondent placed in evi-dence the 12 separate "three month productionstatus plans" which Respondent prepared eachmonth reflecting the next 3 months' production.Respondent indicated that, in mid-January 1980,any of the Administrative Law Judge's findings on the issues they in-volve.In finding that Respondent had unlawfully threatened plant closure andhad stressed the futility of unionization to its employees, the Administra-tive Law Judge relied, in part, on certain testimony of employee JlackSabin detailing comments by Respondent's Vice President Kinsland. TheAdministrative Law Judge credited Sabin's account because she foundthat Kinsland did not deny the statements or attempt to explain ormodify them. The record reflects, however, that Kinsland did deny thestatements. Accordingly, as the lack of a denial was the primary basis forcrediting Sabin's testimony, we put no reliance on that testimony aboutKinsland's comments. However, we still conclude the record supportsthe Administrative Law Judge's findings of the violations at issue.With respect to the plant closure allegation, we note that at sec.llI,B,3,b, par. 2, of her Decision, the Administrative Law Judge indicatedthat Plant Manager Bauer made a statement at the September 1979 meet-ing about hating "to see the plant go down the tubes." However, thatstatement appears to have been made by Bauer at a February 1980 meet-ing. Contrary to Respondent, however, we do not think the Administra-tive Law Judge used this erroneous finding to "shore up" her creditingemployee Prochazka, who had indicated that Bauer had made a commentin a September 1979 meeting about the plant's closing if the Union camein. Prochazka's comment relates primarily to what another supervisor,Tom Torre, said at the September meeting, and Torre's comments on thepoint stand uncontioverted.186 ELECTRIC HOSE AND RUBBER COMPANYbased on projections for February-April, it elimi-nated inventory overtime and reduced Saturdayovertime. These actions are not alleged as unfairlabor practices. Then, in mid-February 1980, basedon the projections for March-May, which indicat-ed continuing decreased production needs, Re-spondent alleges that it eliminated the early-inovertime. It notes that continuous operations of themachinery, which required the early-in overtime,resulted in increased production, yet its projectionsshowed a need to decrease production, which Re-spondent attempted to do by shutting down themachinery, thereby obviating any need for early-inovertime.The accuracy of Respondent's documents as pro-jections of its production needs has not been put inquestion. Although these documents reflect a sub-stantial dimunition of production projections overthe stated period, the Administrative Law Judgefound them unpersuasive because they were notprobative of actual production. And, since Re-spondent allegedly had actual production figuresavailable, the Administrative Law Judge drew anadverse inference from the failure to submit them.Noting the myriad other unfair labor practicesfound, the Administrative Law Judge concludedRespondent's defense was pretextual and that unionconsiderations had motivated the elimination ofearly-in overtime.We cannot agree with the Administrative LawJudge that to support its contention that reducedorders warranted elimination of early-in overtimeRespondent in this proceeding had to submit evi-dence of its actual production experience duringthe relevant period. Although evidence of actualexperience may have been helpful, we find that Re-spondent's projections, the information on which itbased its decision to eliminate the program, areprobative of Respondent's motivation and it wasthen the General Counsel's burden to demonstratethat these figures were, in fact, not relied on byRespondent in making its decision to eliminateearly-in overtime. This burden the General Counseldid not carry. Further, in light of the admission ofsuch probative evidence, we cannot give weight tocertain employee testimony that the overtime pro-gram was more economical to Respondent than aplan permitting machine shutdown between shifts.As Respondent's evidence reflects significant de-creases in projected production around the time ofRespondent's elimination of early-in overtime, andas there is no evidence to refute its assertion thatthe projection of this lowered production causedthe elimination of early-in overtime, we concludethat legitimate business reasons motivated Respond-ent's conduct. Accordingly, we reverse the Admin-istrative Law Judge's finding that by eliminatingthe early-in overtime program Respondent violatedthe Act.2. The Administrative Law Judge found that Re-spondent's January 1980 modification of its em-ployee medical insurance, while not alleged as anunfair labor practice in the complaint, had beenfully litigated and constituted an additional viola-tion of Section 8(a)(1). We are satisfied, however,that this allegation arose in the hearing as an objec-tion to the election, presented by the ChargingParty. Respondent asserts that because the modifi-cation was made before the election petition wasfiled, and hence was outside the critical period, andbecause it had been led to believe that the matterwas raised solely in the context of an objection, itput on no evidence regarding this action. Respond-ent's argument appears to have merit and, in suchcircumstances, we do not think this issue can besaid to have been fully litigated. Hence, we reversethe Administrative Law Judge's finding that thisincident constituted a violation of Section 8(a)(1) ofthe Act.23. Based on the various findings of the Adminis-trative Law Judge, we shall direct that a secondelection be held at a time deemed suitable by theRegional Director.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Electric Hose and Rubber Company, McCook, Ne-2 Respondent raises a similar argument that its February 1980 changein medical insurance administrators was alleged only as an objection tothe election and that the Administrative Law Judge was therefore inerror in finding it fully litigated as an unfair labor practice. It is clear,however, that, unlike the medical insurance coverage issue, Respondentcannot contend that it refrained from presenting evidence on this allega-tion. Indeed, the record is clear that this issue was fully litigated andhence was properly found to violate Sec. 8(aXl).I The Charging Party has requested that Respondent be ordered to an-nounce "the ultimate settlement of these unfair labor practice charges" inthe local newspaper, the McCook, Nebraska "Daily Gazette." The Ad-ministrative Law Judge found as a meritorious objection to the election anewspaper ad that Respondent had placed in the local paper. That ad,however, was not alleged as an unfair labor practice. We are satisfiedthat our usual remedies will adequately rectify the unfair labor practicesand objectionable conduct undertaken by Respondent in this proceeding.See, e.g., Eastern Maine Medical Center, 253 NLRB 224, 228 (1980); cf.,F. WI. L Lundy Bros. Restaurant, Inc., 248 NLRB 415, 416 (1980).In adopting the Administrative Law Judge's recommendation to directa second election we do not adopt any implication that United DairyFarmers Cooperative .4ssociatrion, 242 NLRB 1026 (1979), held that issu-ance of a bargaining order is not possible absent a card majority. SeeConair Corporation, 261 NLRB No. 178 (1982); see also United SuperMarkets. Inc., 261 NLRB No. 179 (1982).In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbraska, its officers, agents, successors, and assigns,shall take the action set forth in said recommendedOrder, as so modified:1. Delete paragraph l(i) and reletter the subse-quent paragraph accordingly.2. Delete paragraph 2(a) and (b), substitute thefollowing for paragraph 2(a), and reletter subse-quent paragraphs accordingly:"(a) Make whole any employees who may havesuffered loss of pay resulting from the unlawfuldelay, if any, in granting scheduled wage in-creases."3. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election heldon March 6, 1980, in Case 17-RC-8966 be, and thesame hereby is, set aside, and that Case 17-RC-8966 be, and the same hereby is, severed fromCases 17-CA-9205 and 17-CA-9511 and remandedto the Regional Director for Region 17 for the pur-pose of conducting a new election.[Direction of Second Election and Excelsior foot-note omitted from publication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT do anything that interfereswith these rights. More specifically:WE WILL NOT coercively interrogate ouremployees regarding their union activities andsympathies and the union activities and sympa-thies of fellow employees.WE WILL NOT withhold, or tell our employ-ees that we will withhold, scheduled wage in-creases because the Union filed a representa-tion petition.WE WILL NOT threaten employees withplant closure, layoff, and loss of other benefitsif they select the Union as their collective-bar-gaining representative.WE WILL NOT announce to employees thefutility of selecting the Union as their collec-tive-bargaining representative and conveyingto them the impression that union representa-tion inevitably brings uncompetitiveness,strikes, loss of jobs, lower wage increases, andother dire consequences.WE WILL NOT solicit grievances from em-ployees with the implied or express promisethat they will be remedied without a union.WE WILL NOT promise or grant benefits orimprovements in terms and working conditionsor announce such benefits or improvements toemployees in order to discourage them fromsupporting United Rubber, Cork, Linoleumand Plastic Workers of America, AFL-CIO-CLC, or any other labor organization.WE WILL NOT inform employees that theycannot transfer to another plant because theysupported the Union.WE WILL NOT unlawfully solicit employeesto withdraw their union authorization cards.WE WILL NOT promulgate and discrimina-torily enforce a rule which prohibits employ-ees from displaying union insignias and othermaterial demonstrative of support for theUnion or other labor organization in and abouttheir work stations.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them in the Act.WE WILL make the employees whole forany loss of earnings or other benefits sufferedas a result of our delay, if any, in grantingscheduled wage increases.ELECTRIC HOSE AND RUBBER COM-PANYDECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge: A hearingwas held in this consolidated proceeding at McCook,Nebraska, on September 23 through 26, 1980,1 pursuantto a consolidated complaint issued by the Regional Di-rector for the National Labor Relations Board forRegion 7 on April 24, as amended on May 16 and Sep-tember 8." In addition, on April 25, the Regional Direc-I All dates herein refer to 1980 unless otherwise indicated.·Further modifications of the allegations contained in the amendedcomplaint were made by counsel for General Counsel at the hearins.188 ELECTRIC HOSE AND RUBBER COMPANYtor ordered consolidated certain issues arising from arepresentation election in Case 17-RC-8966. The com-plaint, based upon charges filed by United Rubber, Cork,Linoleum and Plastic Workers of America, AFL-CIO-CLC (herein called the Union), alleges that ElectricHose and Rubber Company (herein called the Companyor Respondent), has engaged in 11 separate violations ofSection 8(aXl) of the National Labor Relations Act, asamended.The Union's representation petition was filed on Feb-ruary 1, 1980, and sought a representation electionamong certain of Respondent's production and mainte-nance employees. An election was held pursuant to astipulation for certification upon consent election ap-proved by the Acting Regional Director for Region 17on February 1. Objections to conduct affecting the out-come of the election were filed by the Union on March7, 1980.3All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and the Company on No-vember 28 and December 1, respectively.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1. RESPONDENT'S BUSINESSRespondent admits that it is a Delaware corporationengaged in the manufacture of rubber and plastic hosesat various locations, including a facility located atMcCook, Nebraska. It further admits that during the pastyear, in the course and conduct of its business, it has pur-chased goods and materials valued in excess of S50,000directly from sources located outside the State of Ne-braska and annually sells goods and services valued inexcess of $50,000 directly to customers located outsidethe State of Nebraska. Accordingly, it admits, and I find,that it is an employer engaged in commerce and in abusiness affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.111. TIlE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Company, a division of Dayco Corporation, oper-ates five manufacturing plants.4Additionally, Dayco has3 According to the tally of ballots served on the parties the day of theelection, which has not been challenged, of approximately 375 eligiblevoters 114 cast their ballots in favor of and 248 cast their ballots againstrepresentation by the Union.4 In addition to the McCook plant, the other divisional facilities arelocated at: Alliance, Nebraska; Olney, Texas; Ocala, Florida; and Dover,New Jersey, The Electric Hose and Rubber Division is headquartered atapproximately 50 other plants, including facilities locatedoverseas. 5The union organizing campaign commenced on orabout August 20, 1979, when Bob G. Long, a field repre-sentative for the Union, in response to a telephone callfrom Leonard O'Dea, met with a group of 12 to 15 em-ployees who immediately joined the organizing commit-tee and commenced the campaign.sRespondent admits that the following individuals weresupervisors at material times:Bill BauerDave CollinsLee GuthrieCarlton HoltGordon KinslandRod KoetterPhyllis KotschwarJohn ModrellGary PevoteauxWilliam SitzmanGeorge WardWillie WelshJim WrightPlant ManagerForemanForemanPresidentVice Pres. of MfgForemanFloor LadyForemanForemanProduction Mgr./Asst. Plant MgrForemanForemanIndustrial Relations Mgr.B. Alleged Violations of Section 8(a)(1)1. InterrogationsThe complaint, as amended, alleges that five separateinterrogations occurred between September 5, 1979, andMarch 8.a. It is asserted that, on or about September 5, 1979,William Sitzman, during a conversation with ClydeSwartz,7inquired "how the union campaign was going?"Swartz replied that he did not know. Sitzman then asked"How is the card signing going?" Again Swartz repliedthat he did not know. At that point, the conversationwas terminated becauae another employee, MaryCoomber, sought information from Sitzman about vaca-tions. Sitzman denies ever discussing the union campaignwith Swartz.The complaint further asserts that on or about March8, Ronda Weberswas at a local night spot9with herOcala, Florida, where it has just opened a new facility. The Dover, NewJersey, plant, which does business under the name National Hose, is theonly operation within the division represented by the Union.s As herein pertinent, three plants operated by Dayco are the Waynes-ville, North Carolina, and Springfield, Missouri, plants, and a plant inCompton, California, owned by Allied Industries, which is also a subsidi-ary of Dayco.' According to Long. whose testimony is not disputed, the productiondepartment contained ,i.e heaviest concentration of support for theUnion. Some of the employees Long mentioned as strong union support-ers were Leonard O'Dea, Red Griffing, Mike and Nadia Schoup, MarkProchazka, Marty Cantrall, Lester Randolph, Jim Helberg, and CameronMartin.I Swartz, a current employee, has worked for Respondent about 4-1/2years as an inspector bailer.8 Weber, at the time of the hearing, had been employed by Respondentfor a little over 1 year and was currently working in the reinforcementdepartment.9 The Hitching Post Bar and Grill, Culbertson, Nebraska.189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDparents and Mr. and Mrs. Sitzman, when Sitzman, whowas playing pool with Weber's father, approached herand inquired "how many authorization cards we hadsigned." Weber then testified: "I told him I did notknow. Then he asked me how many unfair labor prac-tices we had against the company and I told him I didnot have that either. And then he goes, 'Well, it did notmatter how many we had. They can appeal them up tothree years."' Sitzman then returned to the game of pool.Sitzman testified that he does not recall being at theHitching Post Bar and Grill on March 8 at the same timeas Weber and her parents. He did recall being at the Barand Grill with Weber and her parents on some unspecificdate, but he averred he never discussed the Union withher there, never asked her how many union cards hadbeen signed, never asked her how many unfair laborpractice charges had been filed, and never told her aboutthe Company being able to tie up the "unfair labor prac-tices" for years.Based on the demeanor of Weber and Swartz and thecriteria established in Northridge Knitting Mills, Inc., 223NLRB 230 (1976),1°which are utilized throughout thisDecision, their testimony is credited. 'c. Mike Schoup'2stated that on or about September.25, 1979, his supervisor, Koetter, came to his work sta-tion accompanied by a man who was temporarily to re-lieve Schoup. According to Schoup:We went up to the industrial engineer's office. Himand I were the only ones present.We walked in and he told me my attitude hadbeen getting bad lately and he said it had been sincethe union thing had started out. He then asked me ifI had been going to any of the union meetings, atwhich time I told him he had broken the law andhe should change the subject.He then said, "I don't care how you vote." Thenhe changed it and said, "I do care how you vote,It's your business, but if the union gets in the com-pany will blame the foremen."Koetter did not testify, no reason for his absence was ad-vanced at the hearing, and Respondent did not addressthis allegation in its breif. The uncontroverted testimonyof Schoup is therefore credited.d. Rick Brown stated that he had a conversation withhis supervisor, Gary Pevoteaux, in the presence of RickSimmets'3 immediately after he received his paycheck.'O The Board observed, page 235: ". .. it is abundantly clear that theultimate choice also rests on the weight of the evidence, established oradmitted facts, inherent probabilities, reasonable inferences drawn fromthe record, and, in sum, all the other variant factors which the trier offact must consider in reaching credibility."I Although the testimony of conversations with Lester Randolph byMcFarland and Doreen Parsons, some of which are discussed below, arenot claimed by the General Counsel to be unlawful interrogations, it isnoted that only the conversations with McFarland were recalled by Sitz-man as containing any reference to the Union and/or the organizing cam-paign. Sitzman's testimony is found to reflect an unclear recollection ofthe events.12 Schoup is a current employee. He has worked for Respondent inthe production department about 3 years.l' Simmets did not testify.During September and October 1979, Respondent at-tached to the employees' paychecks a slip which stated;"Take a good look at this," and had a space marked forunion dues which would have been deducted if theUnion became the employees' representative and payrolldeduction of dues was authorized.'4Brown was review-ing this attachment to his paycheck when Pevoteauxcame up and asked, "Are you union radicals?" Brown re-plied, "I would rather not say." Pevoteaux then turnedaround and walked off.Respondent argues that Brown's testimony should notbe credited for he initially testified that the conversationoccurred December 10, then stated it occurred in Sep-tember, and finally stated it occurred in October. Theconfusion was initially occasioned by counsel for theGeneral Counsel asking leading questions which statedthat the conversation occurred on December 10, 1979.The witness corrected himself later in his testimony.Therefore, the confusion of dates does not warrant, inthis circumstance, discrediting the testimony of Brown.Gary Pevoteaux did not testify; he was no longer em-ployed by Respondent nor did he live in McCook. Re-spondent did not state when Pevoteaux ceased workingfor Respondent, or where he resided at the time of hear-ing. He could have resided close to McCook. There was,therefore, no clear showing that Pevoteaux was unavail-able. Accordingly, Brown's uncontroverted testimony iscredited.e. Marc Prochazka's testified that on March 6 his su-pervisor at the time, John Modrell, came up to him as heand Kevin Root'6were cleaning the machines prior tovoting, and said, "I'm going to dismiss you guys to govote .... Oh, by the way, Marc, have you made upyour mind how you are going to vote yet? You've beenkind of indecisive for the last few months." Prochazkasaid he replied, "Yes, John six months ago." Modrellthen left the area.Modrell testified that, while at Prochazka's work sta-tion, "He [Prochazka] asked me, or told me, excuse me,that he had some questions on the campaign, variousthings in it. .... I asked him if he had any questions thatI could answer. .... He said 'no'. ... I asked him if hewould like to talk to Dave Otey,' he was there, andthat he could maybe answer his questions for him ....[Prochazka] said he would like to talk to him." Laterthat evening, Modrell contacted Otey and "had him gotalk to him." Otey did not testify and there is no indica-14 There was no allegation that the attachment to the employees' paystubs was violative of the Act. It is noted, however, that the attachmentalso made reference to lost wages, hard feelings, strikes, fines, and theattachment, dated October 12, 1979, also stated: "YOUR PAYCHECKHAS NO DEDUCTION FOR UNION DUES OR ASSESSMENTS.KEEP IT THAT WAY! REMEMBER SIGNING THAT UNIONCARD IS LIKE SIGNING A BLANK CHECK. YOU NEVERKNOW WHAT KIND OF TROUBLE IT CAN CAUSE!"i' Prochazka is a current employee assigned to the production depart-ment.'6 Root did not testify.1 Otey was an employee who worked for Respondent at the Dover,Delaware, facility and had previously given a talk at a series of employ-er-called meetings where he detailed some of his dissatisfaction with theUnion. Otey's statements were not alleged to be violative of the Act, andthe matter was not fully and fairly tried.190 ELECTRIC HOSE AND RUBBER COMPANYtion Prochazka did talk to Otey. Modrell denies askingthe questions and making the statements Prochazka at-tributed to him. Respondent asserts that Prochazka's tes-timony should not be credited because he exhibited piqueat counsel for Respondent during cross-examination and,"Furthermore, until the Judge asked him to remove it,the witness wore a cap drawn down over his eyes whiletestifying."Modrell did not recall what time he talked to Pro-chazka on March 6, but did admit he talked to him morethan once. The content of the other conversations wasnot mentioned. Considering Prochazka's status as an em-ployee, the time of the conversation, the lack of refuta-tion by Otey, and considering the other previously de-scribed criteria, Prochazka's testimony regarding this al-legation is credited.DiscussionIn determining whether interviewsare coercive, the Board, in Johnnie'sNLRB 770, 775 (1964), enforcementgrounds 344 F.2d 617 (8th Cir. 1965),lowing criteria:or interrogationsPoultry Co., 146denied on otherset forth the fol-Despite the inherent danger of coercion therein,the Board and courts have held that where an em-ployer has a legitimate cause to inquire, he may ex-ercise the privilege of interrogating employees onmatters involving their Section 7 rights without in-curring Section 8(a)(1) liability. The purpose whichthe Board and courts have held legitimate are oftwo types: the verification of a union's claimed ma-jority status to determine whether recognitionshould be extended, involved in the preceding dis-cussion, and the investigation of facts concerningissues raised in a complaint where such interroga-tion is necessary in preparing the employer's de-fense for trial of the case.In allowing an employee the privilege of ascertainingthe necessary facts from employees in these given cir-cumstances, the Board and courts have established spe-cific safeguards designed to minimize the coerciveimpact of such employer interrogation. Thus, the em-ployer must communicate to the employee the purposeof the questioning, assure him that no reprisal will takeplace, and obtain his participation on a voluntary basis;the questioning must occur ill a context free from em-ployer hostility to union organization and must not beitself coercive in nature; and the questions must notexceed the necessities of the legitimate purpose by pryinginto other union matters, eliciting information concerningan employee's subjective state of mind, or otherwise in-terfering with the statutory rights of employees. Whenan employer transgresses the boundaries of these safe-guards, he loses the benefits of the privilege.In evaluating the conversations herein, it is clear thatneither verification of claimed majority status nor the in-vestigation of facts regarding a complaint in preparationfor the Employer's defense was involved, and Respond-ent never claimed such involvement. Neither were theestablished safeguards observed to minimize the coerciveimpact of employer interrogation and the atmospherewas not free from company hostility to the organizingeffort.The interrogations made during a union organizingcampaign were comprised of inquiries into the progressof card signing, how an employee is going to vote afterinforming the employee that an adverse change in his at-titude had been noted by the supervisor since the unionorganizing campaign began, asking employees if they areunion radicals, inquiring how many unfair labor practicesthe Union "had" against the Company and stating thatthe Company can appeal any matters regarding them "upto three years," thereby inferring that the filing ofcharges would be ineffective against the Company, atleast during the organizing campaign, and inquiring howan employee was going to vote immediately after releas-ing that individual to vote, were not shown to be neces-sary or privileged inquiries, isolated instances, or techni-cal violations. sThe test for "interference," "restraint," or "coercion"does not turn on the subjective impact which the inquir-ies may have on the individual employee.9Rather, thequestion is whether it can be reasonably said that the em-ployer's conduct tends to interfere with the free exerciseof employee rights under the Act. Litton Dental ProductsDivision of Litton Industrial Products, Inc., 221 NLRB 700(1975). There appeared to be no legitimate purpose forasking the questions, nor were the employees given as-surances against reprisals. Moreover, when considered inconnection with the existing atmosphere of the Compa-ny's campaign against the Union, that the incidents werenot isolated, and considering the other activities dis-cussed hereinafter, I find such interrogations and state-ments to be inherently coercive and in violation ofSection 8(aXI) of the Act. San Lorenzo Lumber Compa-ny, 238 NLRB 1421 (1978).That some of these inquiries were addressed to well-known union supporters, even if it is assumed thatthreats of reprisal or promises of benefits are absent, doesnot abrogate or mitigate the violations, and such interro-gations are unlawful and in violation of Section 8(a)1) ofthe Act. See PPG Industries, Inc., Lexington Plant, FiberGlass Division, 251 NLRB 1146 (1980), and Edgcomb]' While the complaint does not allege that Respondent engaged inany other unlawful interrogations, several other instances where spervi-sors questioned employees were mentioned on the record. These matterswere not, through amendments, added to the complaint, or sufficientlyhandled on the record to permit a finding that they were fully and fairlytried. Hence, they are treated as background material. Accordingly, it isfurther noted that Sitzman and Modrell independently asked DouglasWinder what he thought of an antiunion meeting held by the Company.Jack l.orimer's uncontroverted testimony is that, on March 5, a supervi-sor named Willie Welsh inquired if he thought the Union would get in.Max Burton testified, without refutation, that on or about February 28 hissupervisor, Pevoteaux, asked him about the union organizing campaignand what he thought of the Company's antiunion meeting. Burton heardPevoteaux ask Rod Cluff what he thought of the meeting and how hewas going to vote. Jack Sabin testified, without refutation, that his super-visor. David Collins, said, "He said he was kind of embarrassed, but hehad a question to ask me.... How do you feel about the Union? ... Ihad to ask because I've been told to ask all my people and the other fore-men will be asking their people too."9 There was no evidence of impact introduced at the hearing.191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetal Co., One of the Williams Companies, 254 NLRB1085 (1980).2. Alleged threats of layoff and refusal to transferprounion employeesThe General Counsel alleges in the complaint that Re-spondent made several threats of layoffs if the employeesvoted for the Union.a. February 27 and 28As part of the Company's antiunion campaign, it helda series of approximately 13 meetings with approximately20 to 30 employees attending each meeting. Apparentlyemployee attendance was compulsory. Present for theCompany at all the meetings were Wright, Kinsland, andBauer. 2According to Douglas Winder, who worked the 11p.m. to 7 a.m. shift, he attended a meeting, with about 20other employees, conducted by Kinsland at or aboutmidnight on or about February 27. At the end of themeeting, Kinsland said that "if the union was in the plantat the present time with the lack of orders, the companywas in [sic], they would be forced to lay off, I believe,62 people. .... He said that if the company didn't do itthe first time, the union would fight them every timeafter that."Kinsland believes that there were 13 meetings withgroups of employees. According to Kinsland, he dis-cussed the economic recession in general, how it affectedDayco and its subsidiary, Electric Hose & RubberDivisi6n, and, in particular, how it affected the McCookplant. Kinsland stated his presentation varied "some"from group to group. The presentations were said tohave generally included the following matters: thatDayco was coming off a record year, they made a lot ofmoney; however, the first quarter of 1979 had indicateda softening in business, particularly in the automobilemarket; that the second quarter looked really bad for allof Dayco; that the divisions of Dayco dependent uponthe auto industry were the hardest hit; he stated that theOlney, Texas, plant had gone from a 3-shift operation to1-1/2 or 2 shifts per day, running about 40 to 45 percentof capacity; and that the Alliance, Nebraska, plant wasrunning full but he could see a softening, that they had alarge backlog of orders.Also mentioned by Kinsland was that the Dover, NewJersey, plant was in the process of laying off 64 people:"We had to lay off when economics dictated, we had tohire when economics dictated because we were undercontract, I told the people that if we had not laid off wewould have lost our right, probably, to lay off at thenext downturn because we would have set a precedent."Kinsland also discussed the economic situation at theMcCook plant, discussing the "cost saving programs thatBauer and his ...employee committees had institutedto try to reduce overhead, reduce scrap, just take all thefat out, and I told the people that at the last step, the lastthing we wanted to do was have a layoffs [sic], but Icould not guarantee that there would be no layoffs." Healso mentioned that the recession looked like it wouldl0 Wright also conducted meetings on February 25."go pretty deep" and that everyone had to participate in"belt-tightening to weather the economic downturn."Jim Wright substantiated Kinsland's testimony. Wrightalso talked at the meeting about contract negotiationsand contracts. The contents of his presentation will bediscussed below.Kinsland specifically denies telling the employees that,if the Union came in, the Company would be forced tolay off 62 employees. He also denies saying that, if theydid not lay off the employees, then the Union wouldfight the Company every time they wanted to lay offemployees in the future. He did make a statement to thateffect about the Dover plant but not about the McCookplant. However, he did admit that the issue of extrapeople2' did come up during the meetings.The February 27 meeting was one of two companymeetings where Bauer discussed the financial conditionof the Company. Another meeting where that subjectwas discussed occurred in January. The General Counselspecifically offered the testimony of Prochazka about theJanuary meeting conducted by Bauer as background in-formation only. According to Prochazka, "Bauer didmost of the speaking. Most of the meeting was about theauthorization cards for the union and what it basicallywas, was their opinion of what the union cards repre-sented. They also spoke of what would happen in theplant if a union came in. .... They said the plant couldbe closed down. Tom Torre made mention of that fact.He said we could be laid off at that time." Winder, in histestimony, recalled the January meeting conducted byBauer but did not mention any threats to lay off employ-ees or to close the plant being made at that meeting.On February 28, after leaving one of these meetings,according to O'Dea, Sitzmanl inquired what he thoughtof the meeting. O'Dea replied that he thought it was "abunch of bull" and that they were just trying to usescare tactics. Sitzman said that "it was not bull, it's forreal. We have 75 machines in our wardwell area and itwouldn't surprise me a bit if no more than 25 of themwould be running by the end of the week." O'Dea didnot state what he characterized as "a bunch of bull."Sitzman's testimony did not refer to this conversation.Although this conversation was specifically alleged to bea violation of the Act. the General Counsel's brief doesnot mention it. Due to the paucity of evidence adducedon this allegation and counsel for General Counsel's fail-ure to pursue the issue in his brief, this issue will be con-sidered abandoned, and it is recommended that the alle-gation be dismissed.According to Bauer, he conducted approximately 15meetings on January 2 and 4. He characterized them asgeneral meetings where he discussed the growth of theplant since it opened in 1971, listed the employees thathad the longest tenure with the Company, and comparedbenefits between 1971 and 1980. The presentation also in-cluded mention of the general overall good condition ofthe plant, how well it was doing, and that the only cloudon the horizon was that of the economy. It is claimedthat a lack of orders was first mentioned in December21 The term "Extra people" was defined as having more people thanneeded to Keep the equipment running.192 ELECTRIC HOSE AND RUBBER COMPANY1979 but it is not stated whether such information wasrelayed to the employees during these meetings orwhether December was normally a slow month fororders.On March 3, Doreen Sabin22asserts she saw Wrightgoing from work station to work station chatting withemployees. When he came to her work station, "he as-sured me that there was nothing personal in the cam-paign, and he said that if all we had was 100 unfair laborpractices against him. then he hadn't done his job verywell." That same day, Gordon Kinsland also came byher work station: ". .. Gordon assured me that therewas nothing personal in the campaign, and that when itwas all over, he still loved me and that economically itwould be better for him if the union got in because thefirst thing they would do is lay off 62 people and thenbegin negotiations."Kinsland admitted having two or three conversationswith Doreen Sabin but could not recall specifically thecontent of the conversations. However, he uncategorical-ly denied stating to her that economically it would bebetter for him and the Company if the Union came in;they could first lay off 62 people and then begin bargain-ing. Also, Kinsland denies ever mentioning to anyonethat, if the Union came in, he would lay off 62 people.The next incident mentioned in the complaint occurredon or about March 5 when, it is alleged, Kinsland,during a conversation with Lester Randolph, MaxBurton, and James Helberg, stated that, if the Unioncame into the plant, Respondent would lay off 62 em-ployees.Max Burton testified that while working during theevening of March 3, at approximately 2:30 a.m., he ob-served Kinsland talking to Lester Randolph:And when I approached they were discussing if theUnion was to come into the plant, he [Kinsland]said that 62 people would be laid off for "economi-cal" reasons to keep the plant going and to keeptheir products on the same profit level. And afterthat, Lester asked about transferring to Ocala, Flor-ida. And Kinsland said that-and he [Kinsland]pointed at his [Randolph's] union button-"For thatreason, he [Kinsland] would be a fool to send him[Randolph] to Ocala." He [Kinsland] said that if he[Randolph] was not in the union activities he [Kins-land] would have considered it.Burton was sure it was Kinsland, not Wright, whomade the comment. Even though he initially told theBoard the supervisor was Kinsland, he changed the iden-tification to Wright, claiming he changed his view theday he gave his affidavit. Burton admitted talking toRandolph about his testimony even though the sequestra-tion rule was invoked.23" Sabin quit employment with Respondent in July.as According to Burton, he asked Randolph "how it went" after Ran-dolph testified. Randolph said: "Well, hey, they really tore me up ....he did not think that he got what he wanted to say across." Burton alsoindicated that Randolph gave him an idea of the questions he was asked.Randolph testified that he was present at an employeemeeting on March 3 which was conducted by Wright,Bauer, and Kinsland, wherein the company representa-tives discussed the constitution of the URW as well aslayoffs and fines.24That same day he saw Kinsland talk-ing to Jim Helberg. Burton was also standing there.During the conversation, which he believed occurredabout 1:30 or 2 a.m., Kinsland said if the Union did comein there would be 62 workers laid off.The following evening, Randolph overheard Helbergask Kinsland if he could transfer to Ocala, Florida. Kins-land said "to Jim Helberg that being that he was activein the URW that he would not allow him to do it. I[Randolph], in turn asked Kinsland, right back, if I couldtransfer. He [Kinsland] stated to me, no, because I had aURW button on and he said that, the night before if Iwould have left the button off that he would allow me totransfer and beings that I put the button back on,25he[Kinsland] wouldn't allow me to go.... and if I was toapply for an application for the Ocala plant he woulddeny it, because I had something to do with the URWhere in McCook, Nebraska."On March 5, Helberg claims he saw Kinsland walkingaround the plant and, as he walked by, Helberg asked ifhe could transfer to the Ocala, Florida, plant. Kinslandreplied that he could not transfer Helberg for he had aunion button on "they did not need any radicals runningaround down there." Helberg26confirmed Randolph'sstatement that during a meeting Randolph threw off "hisunion button." Randolph later asked Kinsland if he couldtransfer to Ocala, Florida, and "He told Lester [Ran-dolph] he could have been hired down there, but sincehe put that button back on, he wouldn't do it to them."Kinsland also "said if the union did get in it would be agood ideal because the way the economy was at thattime, he said we could just lay off 62 people and itwouldn't be any problem." According to Helberg,Burton was also present for a portion of the conversationbut was not sure if Burton walked up to them at the be-ginning or at the end of the conversation.In addition to denying that he made any statementsabout laying off 62 employees at McCook, Kinslanddenies that he refused employee transfers to Ocala, Flor-ida, based on their support for the Union. According toKinsland, Burton asked to talk to him, he never talked toBurton. He did talk to Randolph about the Ocala, Flor-ida, plant in the presence of Burton and Helberg. Ran-dolph inquired about the possibility of a transfer. "I toldMr. Randolph that it wasn't our policy to transfer peopleexcept in the supervisory or technically key personnelareas, that we didn't transfer hourly or easily trained po-"4 Several witnessea, in uncontroverted testimony, stated that theCompany's representatives discussed a union fining an individual namedSofie Coates obstensibly because she crossed a picket line. This discussionis considered pertinent to the overall climate at the plant during theunion organizing campaign and in considering the objections to electionwhere union fines and other potential adverse effects of union representa-tion are considered.as At the meeting the prior evening, Randolph said he had removedhis union button, throwing it to the ground.26 Helberg has worked for the Company apparently 3 years and is cur-rently employed as a rubber cover operator.193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsition employees." Randolph was also informed that thepolicy also applied to quality control operators. Burtonor Helberg-he cannot remember which-then com-mented: "something to the effect, 'Well, you wouldn'ttake me there anyway because of this union badge."'Kinsland cannot recall any futher conversation with anyof the three above-named employees and specificallydenies telling Helberg he could not transfer to Ocala forany reason.Lorimer, in unrefuted testimony, stated that he had aconversation with Willie Welsh, a supervisor, on March5, wherein:He asked me what I thought or what I knew andI said, "Oh, I know the union is going to get in."He said, "No, it ain't." I said, "Yes, it is." And wejust went on talking there. I cannot remember all ofit. He said, "You had better hope it don't." And Isaid, "Why?"He said, "Well, your area will be the first to bemoved out." And he kind of turned around andstarted to leave and turned back around and said,"You got your chain saw sharpened,27Jack?" AndI said, "Yes,"-I said, "No." He said, "Then youhad better get it sharpened." I said, "Why?" Hesaid, "You might be needing it."There was no objection to this testimony even thoughthe complaint did not contain an allegation that thisstatement was violative of the Act. Also considering thatRespondent had adequate opportunity to address thiscontention, it will be considered on its merits.On March 4, Respondent's president, Carlton Holt,participated in an employee meeting that one of the em-ployees28tape-recorded. A transcription of the record-ing was introduced into evidence and is attached heretoas Appendix A. [Appendix A omitted form publication.]During the speech, Mr. Holt, who did not testify, men-tioned the possibility of layoffs, which the Company wasattempting to avoid or minimize. He then indicated thatthe economic well-being of the Company is directly re-lated to customer confidence, which, he asserted, a unionundermines. Holt also stated that a "no" vote for theUnion informs the Company that the employees are will-ing to work with the Company to "whip the problemsfacing us. And you will say that you have confidencethat we will do what's right for you in these inflationarytimes. And I wish I could elaborate on that, but I can't.·. it's against the law."b. Respondent's positionThe Company argues that Kinsland's testimony shouldbe credited. It is claimed that: only Douglas Winder, ofall the employees attending the meetings, testified thatsuch a statement was made at the session he attended; histestimony varied from his affidavit; and, when he was in-terviewed by Respondent's counsel, he was unsure of thenumber of employees the Company was going to lay off,but it could have been 33, not 62 as he testified, his testi-mony should not be credited. Respondent further argues"7 As a sideline, Lorimer "cuts trees," to supplement his income.'a Vicky Knight.that the other employees' testimony which contradictedKinsland's should not be credited. Helberg testified thatthe conversation with Kinsland occurred on a differentday than Burton's and Randolph's. Also they differed asto how long each was present.29Helberg admitted thathe walked away from the conversation and, hence, didnot recall any statement regarding layoffs.30Burton wasnot sure whether Kinsland or Wright made the allegedstatements. Randolph did discuss his testimony withBurton contrary to an admonishment not to discuss histestimony. Doreen Sabin testified about one matter31based on hearsay which, it is argued, demonstrates aproven tendency to testify about things without havingknowledge of them.That several current employees testified that Kinslandmentioned at various times the possibility of laying offthe same or similar numbers of employees in the eventthe Union won the election during a week of intensecampaigning where, admittedly, the recession had forcedthe layoff of employees at the Dover plant, and the factthat the Dover plant was represented by the Union wasmentioned as one of the considerations is admitted, aswell as Holt's speech, lead me to credit the employees'testimony.DiscussionSection 8(a)(1) of the Act prohibits an employer frominterfering with, threatening, or coercing employees inthe exercise of their Section 7 rights to support oroppose a labor organization, or to engage in or refrainfrom engaging in concerted activity. This prohibition istempered by the provisions of Section 8(c) of the Act,which states:(c) The expressing of any views, argument, oropinion, or the dissemination thereof, whether writ-ten, printed, graphic, or visual form, shall not con-stitute or be evidence of an unfair labor practiceunder any of the provisions of this Act, if such ex-pression contains no threat of reprisal or force orpromise of benefit.The Supreme Court, in N. L. R. B. v. Gissel Packing Co.,Inc., et al., 395 U.S. 575, 617-619 (1969), balances the re-quirements of the two above-stated sections of the Act asfollows:Any assessment of the precise scope of employerexpression, of course, must be made in a context ofits labor relations setting. Thus, an employee'srights cannot outweigh the equal rights of the em-ployees to associate freely, as those rights are em-bodied in Section 7 and protected by Section 8(a)(1)and the proviso to Section 8(c). And any balancingof those rights must take into account the economicdependence of the employees on their employers,and the necessary tendency of the former, because29 Kinsland acknowledged that all three employees were present.So Contrary to Respondent's argument. Helberg's admission is demon-strative of candor.3a The testimony related to the posting of a notice which, on cross-examination, she admitted she heard from another employee.194 ELECTRIC HOSE AND RUBBER COMPANYof that relationship, to pick up intended implicationsof the latter that might be more readily dismissedby a more disinterested ear ...[An employer] may even make a prediction as tothe precise effect he believes unionization will haveon his company. In such a case, however, the pre-diction must be carefully phrased on the basis of ob-jective fact to convey an employer's belief as to de-monstrably probable consequences beyond his con-trol or to convey a management decision alreadyarrived at to close the plant in case of unionization.See Textile Workers v. Darlington Mfg. Co., 380 U.S.263, 274, fn. 20 (1965). If there is any implicationthat an employer may or may not take action solelyon his own initiative for reasons unrelated to eco-nomic necessities and known only to him, the state-ment is no longer a reasonable prediction based onavailable facts but a threat of retaliation based onmisrepresentation and coercion, and as such withoutthe protection of the First Amendment. We there-fore agree with the court below that "[c]onveyanceof the employer's belief, even though sincere, thatunionization will or may result in the closing of theplant is not a statement of fact unless, which is mostimprobable, eventuality of closing is capable ofproof." 397 F.2d 157, 160. As stated elsewhere, anemployer is free only to tell "what he reasonablybelieves will be the likely economic consequencesof unionization that are outside his control," andnot "threats of economic reprisals to be taken solelyon his own volition. N.L.R.B. v. River Togs, Inc.,382 F.2d 198, 202 (2d Cir. 1967).Accordingly, Respondent's statements will be exam-ined in the "context of its labor relations setting."During the 2 weeks before the election, speeches weredelivered to nearly the entire work force at meetingscalled by the employer and, apparently, mandatorily at-tended by the employees. The director of manufacturingfor Dayco, who is also vice president of manufacturingfor Electric Hose and Rubber, Gordon Kinsland,32dis-cussed a lack of orders and indicated that the election ofthe Union as the employees' bargaining representativecould result in layoffs of a substantial number of employ-ees. The president of the Company, Holt, 2 days beforethe election, stated that a failure to vote was almost likea vote for the Union. "Don't sit on the sidelines and letsomebody else decide your future and your job ...yourno vote will say that you are for the future of the plant."The record is devoid of evidence that unionizationwould result in increased costs. There was not even astatement of record or otherwise of good faith belief thatunionization would increase costs.3a No comparisons be-32 Also present were Bill Bauer. the McCook plant manager, and JimWright, the director of industrial relations for Electric Hose and RubberCompany."s In fact, while describing to the employees how negotiations wereconducted, Respondent circulated at these meetings a contract from acompany located in Excelsior Springs, Missouri. The union representingthose employees is unknown. Respondent used this contract to indicatethat, when employees were represented by a union. the bargaining proc-ess is not a guarantee of improved benefits The Excelsior Springs con-tween the employees' current wage scale compared tothe Union's prevailing wage scale were made nor wereany comparisons of union to nonunion benefits proffered.During a meeting conducted shortly before the elec-tion, Respondent admittedly discussed the potential needfor layoffs in the future while conducting a meeting ex-pressly designed to defeat the Union's organizing effortand, during one series of these meetings, the Company'spresident clearly indicated that a vote against the Unionwas a vote for the Company, a factor that was to beconsidered in how the Company reacted during its as-serted economic difficulties. These comments were rein-forced by a statement made outside the meeting settingby Sitzman to O'Dea and Kinsland as statements to sev-eral employees, Randolph, Sabin, Burton, and Helberg,most of whom are current employees, and whose testi-mony I credit based on their demonstrated sincerity, theheretofore mentioned criteria including admissions thatthe subject of layoffs was discussed, the contextual con-sistency of the witnesses' allegations, and the fact thatthe management's speeches were demonstrated to bestatements which greatly impressed these employees.Therefore, it is concluded that the Employer's statementsas to the possible consequences of unionization were notclearly shown to be outside the Company's control but,rather, raised the potential of economic reprisal throughRespondent's own volition in response to the Union's or-ganizing campaign; all of which is found to be violativeof Section 8(a)(1) of the Act.The Respondent's argument that Kinsland did notspeak with Helberg or Burton regarding the potential ofeither employee transferring to Ocala, Florida, is basedon the assertion that only Kinsland's testimony should becredited. Kinsland admitted that all three employeeswere present throughout most of the conversation, thatthe potential for transfer to Ocala was discussed, andthat the overt demonstration of support for the Unionwas mentioned a basis for denying transfer, albeit by an-other employee. Kinsland never claimed he disputed thealleged statement of adverse consideration due to unionsupport.The testimony of the employees' notwithstanding someconfusion and conflict, is credited where their testimonycontradicts Kinsland, based on demeanor and the factthat the reference to the union button clearly left astrong impression upon the employees, whose recollec-tions of the events are credited. That the Company alleg-edly had a policy against transferring hourly employeesfrom one plant to another was not corroborated.The denial of a transfer because the Employer did notwant a union activist in a new facility, and becauseprounion employees will not be accorded the right totransfer, is found to be a violation of Section 8(a)(l) ofthe Act. National Southwire Aluminum, 247 NLRB 1315(1980).tract was utilized to illustrate how a union could agree to benefits whichwere less than the McCook employees were receiving195 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Alleged threats of plant closurea. Company notices and signsThe complaint alleges that, on or about February 18,Respondent's personnel director, Tom Torre,34postedred and white notices around the plant. The notices read:"YOU CAN LIVE WITHOUT THE UNION. CANYOU LIVE WITHOUT THE HOSE PLANT."David Corey36testified that he saw Tom Torre posttwo notices, one by the door leading to the timeclockand the other "around the corner of the mill." Coreystated that he talked to Torre as he was posting the no-tices about other matters.36Sandy Corey, 37the wife of David Corey, saw thesame poster by a women's restroom. The witness initiallyindicated, in response to a leading question, that she sawTom Torre posting the notice. However, on cross-exami-nation, she stated that she learned the identity of the in-dividual posting the sign from a discussion, not from per-sonal knowledge.Darwin Scotts8testified that he observed the sign onvarious bulletin boards and saw Tom Torre posting thematerial.On February 18, 1980, Doreen Sabin observed severalof the posters placed throughout the plant and said sheknew the Company posted the signs because she was soinformed by her husband.Leonard O'Dea saw the notice posted at several placesin the plant and one was hanging in the tube area upuntil 2 or 3 weeks prior to the hearing in this proceed-ing.Joy Arendell,39a current employee of Respondentwho has worked for the Company about 8 years, statedthat the sign was her idea; she had the sign printed at herown expense, and she posted the notices all over theplant. Arendell admitted she had friends who also postedsigns around the plant but asserted that she did not givethem to any supervisors. She avers that the idea for theposters came to her during one of the company-conduct-ed meetings when some prounion employees booed BillBauer during a speech. Arendell stated she wanted to dosomething. According to Arendell, the posters weretaken down after she put them up by a person or personsunknown. She did not state when the posters were takendown. In addition to the posters, she also had stickerswith the same message printed at the same time. Thesestickers were also posted, According to Arendell, nostickers are currently posted, but she has one just layingat her work station. She saw union stickers everywherearound the plant and discussed this with Darryl Brown,24 Respondent would not stipulate that Torre was a supervisor but,based on Bauer's testimony that Torre had the authority to hire, fire, andeffectively recommend discharge, it is concluded that Torre was a super-visor as defined in the Act.s8 Corey is currently employed by Respondent as a forklift driver andhas worked for the Company 4 years."s Corey's affidavit did not mention the poster. The witness explainedthe absence or this subject due to the failure of the Board agent to men-tion it.37 Sandy Corey, a current employee of Respondent, has worked at theplant for approximately 2 years."a Scott is presently employed by the Company.3s Arendell, at the time of the hearing, worked as an inspector.her supervisor at the time, who said there was nothingshe could do about them. She said she removed somestickers and threw them in the trash. Arendell assertedthat she did not see any supervisors removing union orher own posters.40Tom Torre was not employed by Respondent at thetime of hearing. He was, however, residing withinMcCook and Respondent was given an opportunity tosubpoena him or present any and all reasons why hecould not be called as a witness. Respondent did notavail itself of this opportunity. The failure of Respondentto subpoena Torre and the unrefuted testimony thatTorre was seen posting the notice lead to the conclusionthat a supervisor actively posted a missive inferring thata vote for the Union would lead to plant closure. Itcould be argued that Torre's actions were not within thescope of his employment. As the Board stated in J. S.Abercrombie Company, 83 NLRB 524 at 529 (1949), enfd.180 F.2d 578 (5th Cir. 1950):The test applied by the Board, with the approval ofthe courts, in determining whether an employer isresponsible for coercive statements by a supervisoris not whether the statements were, in fact, withinthe scope of the supervisor's employment, butwhether the employees have just cause to believethat the supervisor is acting for and on behalf ofmanagement in the situation under dispute. Underthis test, the Board and the courts have held that, inthe absence of special circumstances ...an em-ployer is responsible for coercive statements andother conduct of a supervisor. [Citing Matter ofPeter Freund Knitting Mills, 61 NLRB 118, 123(found to be supervising employees for they wereheld out to be representatives of management to theemployees and were reasonable regarded by em-ployees as representatives); Matter of ColumbianCarbon Co., 79 NLRB 62, 63 (lack of retraction orany action specifically repudiating supervisor's re-marks); N.LR.B. v. Link Belt Co., 311 U.S. 584, 599(failure to repudiate, subsequent discharges) Interna-tional Association of Machinists v. N.L.R.B., 311 U.S.72, 80 (where the employee would have just causeto believe the actions of supervisor were for and onbehalf of the management); N.L.R.B. v. Schaefer-Hitchcock, 131 F.2d 1004, 1007 (C.A. 9) (supervi-sory status reported as sufficient to be regarded asrepresenting the attitude of management); N.L.R.B.v. Cities Service Oil Co., 129 F.2d 933, 935 (C.A. 2)(comments made by individuals who exercised gen-eral authority over the employees and were on astrategic position to translate to their subordinatesthe policies and desires of the management).]In this proceeding, attribution of Torre's conduct tothe Company is clearly justified. There was no showingthat the material was ordered removed and the inferenceraised in the posting disavowed. In fact, Avendell, at the40 The issue of removal of union or other insignia is discussed below.Kinsland said he saw the stickers, but did not order anyone to take themdown.196 ELECTRIC HOSE AND RUBBER COMPANYtime of hearing, still displayed a sticker at her work sta-tion and O'Dea saw a poster shortly before the hearing.b. BackgroundAnother factor supporting this attribution of Employerresponsibility is the overall history of violations as de-tailed herein. Also, as background,4l counsel for theGeneral Counsel introduced unrefuted evidence thatBauer,42on or about September 13, 1979, conducted ameeting wherein union authorization cards were the pri-mary subject discussed. According to Prochazka, Bauerand Torre "also spoke of what would happen in theplant if a union came in .... They said the plant couldbe closed down. Tom Torre made mention of that fact.He said we could be laid off at that time."43Bauer recalled conducting a meeting with employeesin Sepember 1979 where "URW" authorization cardswere discussed and that if they signed the cards theywere effectively signing over their representation rightsto the Union, that it was like signing a blank check.After reviewing his speech,"44he acknowledged that hedid say he would hate to see the plant go down thetubes.Also during this September meeting, after likening thesigning of the authorization cards to the signing of ablank check,4' Bauer bet the employees a cup of coffeethat, once they signed an authorization card, they couldnot get it back.4'Another incident not specifically alleged as a threat ofplant closure was addressed in the testimony of JackSabin.47According to Sabin, in response to a questionfrom an employee to the effect that "if the union was sobad, how come Respondent didn't close up the unionplants they had," Kinsland said: "Lately the union andthe company have been getting along a lot better, butthat they were building a plant in the South [Ocala,Florida] and when they get in full production, theywould have to reevaluate that plant in Waynesville,union plant in Waynesville, and Springfield and see howit stood there because they were going to have to dosomething." Kinsland did not deny making this statementor change the purport given by Sabin to his commentsby explaining or modifying the statement. Holt's state-ments, cojoined with Kinsland's, clearly demonstrate a*1 Inasmuch as counsel for the General Counsel specifically limitedthis evidence "as background," no finding on the merits regarding the in-cident is warranted.42 Torre assisted Bauer in conducting this meeting.41 As previously mentioned. Torre was not called as a witness nor didRespondent avail itself of the opportunity to demonstrate that he was un-available to appear as a witness."4 Initially, he testified he could not recall if he said during the speechhe would hate to see the plant go down the tubes.4' It is noted this allegation was repeated in the material appended tothe employees' pay slips.46 Whether the bet is a violation of the Act is discussed below.47 Again, this matter was not contained in the complaint nor was thecomplaint amended to include this unrefuted material. Since Respondentdid not address this testimony in its evidence after the Company specifi-cally requested counsel for the General Counsel to specify if material notalleged in the complaint was later included, this testimony is also consid-ered only as background material. As the Board held in Pondair Freight.Inc., 253 NLRB 973 (1980), admissible background evidence is probativeof a "party's attitude toward its responsibilities and obligations under theAct and to clarify events."pattern of making managerial decisions regarding plantclosure and layoffs to the employees' representationalstatus.The General Counsel alleges that, on March 4, Holtstated in a speech that a yes vote for the Union wouldmean that the McCook plant would wilt and die. As pre-viously indicated, a transcription of Holt's speech is ap-pended hereto. [Omitted from publication.]4" It shouldbe noted that O'Dea's testimony that Holt told the em-ployees:...the economy was bad, that this was the worsttime for the company to have labor problems, for aunion to be trying to come in. He said that orderswere slow in the industry and if things didn't pickup that they could possibly have layoffs, possbileplant closure. This was things that they didn't liketo talk about, didn't like to see. He said that the yesvote in the election on March 6 could mean that theMcCook plant could wither and die on the vine. Hesaid that a no vote on March 6 would be a vote ofconfidence in the companyv and continued progressand prosperity....was quite accurate and supportive of the determinationthat his testimony is credible.d. Respondent's positionThe company argues that Joy Arendell's testimonyshould be credited. Even if her testimony is credited,Arendell admitted she did not post all the signs, ad theemployees who testified they saw Torre post the signsare note refuted in any testimony.49Respondent's argu-ment regarding Holt's speech is that the possibility ofplant closure was mentioned in connection with a discus-sion of the economic straits Respondent was experienc-ing.DiscussionThe statements made by Respondent's representativesare subject to the balancing requirements previouslyquoted from the Supreme Court in N.LR.B. v. GisselPacking Co., Inc., et aL, supra. Considering the totality ofthe Respondent's behavior including the notices and the4s On the last page of the transcript, Holt, after describing a downturnin orders occasioned by recessing economics, described the dangers ofunions and strikes, and stated:Your no vote will say that you are for thefuture ofthri plant. It will saythat you want to work in harmony to pull together to continuemaking this plant a good place to work. To be proud of. ..a placewith a solid future. You are now and you have been in the pat.,making a contribution to the growth of this plant. And you'vebrought it to the state that it enjoys today. Your no vote will saythat you intend to continue in these efforts and that ...that willkeep this plant growing instead of wilting on the vine. lEmphasissupplied.]49 Respondent also argues that Prochazka's testimony, treated as back-ground evidence, should not be credited because other employees whoattended the same meeting did not similarly testify. If corroboration werea prerequisite to credibility, Arendell's testimony should be similarly dis-credited, since not one of her "friends,'" who also assertedly posted thesigns, testified. As previously mentioned, the failure to call Torre is unex-plained. Finally, Bauer did admit saying he "would hate to see the plantgo down the tubes."197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspeeches,50the subject of plant closure was not "careful-ly phrased in the body of objective fact to convey theemployer's relief as to the demonstrably probable conse-quences beyond his control or to convey a managementdecision already arrived at to close the plant in the eventof unionization." Gissel, supra. See also Patsy Bee, Inc.,249 NLRB 976 (1980). Both the sign posting by Torreand Holt's speech strongly inferred that any decision re-garding plant closure was dependent upon the employeesdemonstrating support for the Company by defeating theUnion's representational bid. It is clear that Holt's speechequated union support with disloyalty. See Oscar Enter-prises, Inc., 214 NLRB 823 (1974). As previously indicat-ed, there was no showing that unionization would resultin an increased economic burden creating a precedent orother basis for the predictions. Also considered is thetiming of Holt's speech, immediately prior to the elec-tion. The Holt speech clearly inferred to the employeesthat, in the Company's view, a union would inevitablybring about strikes, loss of jobs, loss of customers andplant closure. Accordingly, I find that Respondent vio-lated Section 8(a)(1) of the Act.4. Allegations involving wage increasesGeneral Counsel alleges that Respondent's industrialrelations manager, Jim Wright, and Kinsland told em-ployees at a company-called meeting that Respondenthad scheduled pay increases for January and April, butwas not able to give these raises because of the ongoingunion activity. Additionally, it is alleged that Respondentthreatened to withhold wage increases because of thepending negotiations.According to Jacqueline R. Shepherd,"' she attendedthe meetings conducted by the Company. At the secondmeeting, Kinsland was the main speaker, talking primar-ily about "Dayco economics." Kinsland explained that-negotiations could be quite lengthy, "with a lot of giveand take." He said that Dayco had not backed downfrom a union, and it would not do so in the future. Aquestion was asked of Kinsland "if it was true that wewere due a raise but hadn't received it.52...and hetold her that things like that were not allowed whilethere was a union campaign going on."Shepherd's testimony was corroborated by RondaWeber, who testified that, on February 29, Wright dis-cussed a contract, admittedly an agreement of a differentemployer, and then requested the employees to ask ques-tions. One employee asked when the next raise wouldoccur and Wright or Bauer replied that raises had beenscheduled for January and April. "[H]e said they [theemployees] would get them if the union campaign hadnot been going on at the time." That Weber attributedthe statement to Wright does not discredit her testimony.Respondent had conducted a series of meetings and var-iances in testimony could be attributed to the witnesses'so Also considered are the other unfair labor practices found herein."I A current employee who has worked for the past 4-1/2 years as ahydrotester." She believed the questioner was Betty Undemaier. Undemaier didnot testify.attendance at different meetings.53Shepherd also testi-fied that Wright described negotiations, saying that theywere, at times, long drawn-out affairs, and some negotia-tions, he had been involved in, "that you could not, ifthe Union were to go in and say they wanted severalthings, that you could not always count on getting all ofthese things. You might get one, but you would have topossibly give up two or three."Max Burton testified that:Wright said that the company had a scheduled payincrease for January and April and was not able togive it because of the union activities going on.They also said that there was a pay increase thatthe union had filed charges against because theyhad given a pay increase during a union campaign.They also then reviewed the union constitution.They said that if a person was in a bar and having adrink with another union member and this personsaid something false about a union officer that that aperson could be fined. And if the second person didnot report this conversation that he could be finedalso, then went on about if the union were to comeinto the plant, there would be a much more violentatmosphere. They said that-they mentioned strikesin other plants that had unions and that the violencethat they had had .... They said that all negotia-tions would start at minimum wage and for every-thing that the employee gained in the negotiationsthat they would take something in return, for in-stance benefits, medical insurance, whatever.54Jack Sabin testified that during a February 25 compa-ny-held meeting, which approximately 25 employees at-tended, Wright discussed the Union's constitution.During the discussion, Wright assertedly informed theemployees about union dues and fines and mentioned theSofie Coates case.55He [Wright] said that if we brought a union in andwe went down to negotiations, would we be willingto give up maybe our vacation and our insurance,because he said he would probably be the negotia-tor and the company negotiates tough with theunion on a union contract. He said that when youstart to negotiate, you start from scratch and thengo from there and not to let the union rep tell youthat you begin negotiations from where you're at inrespect to wages and benefits.5a Respondent did not place in evidence lists of employees indicatingthe workers attending each meeting."' The General Counsel did not allege that the statements about strikeaand union fines, which were subjects included in the testimony of anumber of the General Counsel's witnesses, were of such a nature as toconstitute additional violations of the Act. Inasmuch as there wa no rep-resentation by counsel for the General Counsel that these matters wereintroduced only as background, the meetings were referred to in thecomplaint, and Respondent had full opportunity to cross-exmine thesewitnesses, the issues raised by these statements are deemed fully andfairly tried. These statements will be considered under the section consid-ering the allegations involving the futility of bargaining." This case was discussed by Respondent's representatives illutrativeof fines unions impose upon employees who cross picket lines. Severalemployees testified about these discussions.198 ELECTRIC HOSE AND RUBBER COMPANYHe also said that the minority of 25 percent ofthe members could take the company out on strike.If the people didn't show up for their strike vote,and less than 25 percent could get out on strike. Hesaid in Dover, New Jersey, plant, the union officeswere in the ghetto and the members were afraid togo down there to the meetings and the minority ofthe guys that wanted a strike called could make thewhole company go out. And I said we didn't have aghetto in McCook. He said, "Well, if the union gotin, you might have one."Also during a meeting held Februray 29, according toJack Sabin, Wright said:... the policy with Electric Hose division hasalways been that the McCook and Alliance, Nebras-ka, plants and the Olney, Texas, plant were grantedthe same wages and benefits and the same time, andeven if we got the union in here at McCook, thoseother two plants would still get the same wages andsame benefits as we got. and when Ocala, Florida,started work, they would also be included in thesame policy.56Brad Sabin57testified that he attended a companymeeting on February 25, which was conducted by JimWright. According to this witness, Wright compared theCompany's wages with the wages a union agreed to inExcelsior Springs, Missouri, and he said:...if the union came in, that we [the employees]wouldn't be able to talk to the management or toour supervisor. An employee asked if the unioncould get us better wages, and he said sometimesafter long and hard negotiations, and during the ne-gotiations everything would be put on the table andthe union and the company would take turns takingeverything off the table until there was nothing, andJim Wright said that if he could grant wages andbenefit increases, that he couldn't because the unionwould file unfair labor charges.56's This statement is also pertinent to the allegation regarding the futil-ity of bargaining discussed below."I Brad Sabin worked for Respondent until August 1980. He is the sonof Jack and Doreen Sabin.s' In his affidavit, Brad Sabin described Wright's comments as follows:Jim Wright was comparing our wages to a union plant in Excelsi-or Springs, Missouri. He said if the union came in, we couldn't beable to talk directly to supervisors or management about our prob-lems....Employee asked if the union could get us better wages and bene-fits. ...He said union sometimes did get better wages and benefits butonly after long and hard negotiations. He said that during negotia-tions the union and company would take turns taking things off thetable until there was nothing left.I don't recall him saying wages and benefits would be reduced toa minimum and negotiations would begin from there. He said theycouldn't grant increased benefits, wages during the campaign becausethe union would file unfair labor charges. ...I don't recall him saying that would happen in negotiations.Brad Sabin did not recall making the statements contained in the last sen-tence of this quote when he gave his affidavit. However, he did read hisstatement prior to signing it on March 5, 1980.According to Doreen Sabin,59 during a meeting con-ducted by Wright on February 29, he described negotia-tions. Wright assertedly said that wages and benefitswould be reduced to a minimum and that negotiationswould begin from there. Wright also said that negotia-tions could take a long time and there could be no wagesor benefits increased during negotiations.60Wright admitted that he may have used the term "ne-gotiate from scratch" during the mandatory employeemeetings. When asked what he meant by that phrase, hereplied:What I said was that in the meetings we would useone of these terms. There were thirteen meetingsand we would use the term to emphasize a pointwith the employees that we did not start with whatthey had and negotiate from there. I used the exam-ple at this time that the union could come to thetable with the $7 an hour demand and we couldcome back with a three dollar and something anhour, $3, offer. I also explained that during this timethere was no wage or benefit change during thetime of negotiation ....We said that the two parties would select repre-sentatives. There would be "X" number of peoplefrom the company and "X" number of people fromthe union. They would go to the what we call thebargaining table and they would sit down and eachwould present a list of demands. Everything thatwas in the contract would be negotiated at that timeor the contract would be the results of those negoti-ations.We stated that, again, during this time that therewere no changes in wages or benefits. We statedthat each party would, as I said these were negotia-tions, they would give something in order to getsomething. Once the negotiations were over and thecontract signed, that it could be something less thanwhat they went in with....I explained that the NLRB ruling was that wemust negotiate in good faith with the union. It didnot say anything that either side had to give and ifwe should bargain to an empasse [sic] or we couldnot get together, we asked what the results thepeople would do or what action they would havewhen the negotiating committee came back and saidthis is what the company offered us and this is allwe could get. We ask them and they say we acceptit or we would strike it ...a Doreen Sabin, the wife of Jack Sabin. left the employ of Respond-ent in July 1980.6s Doreen Sabin further testified that during this meeting an employeeasked if they could lose their PSC (Prescription Drug Card). Wright re-plied, "You're the only plant that has this." This testimony was not thesubject of a charge alleging the threatened loss of benefits. However,brased on the prior discussion of the opportunities for Respondent to com-pletely address the issues related to the meetings occurnng within 2 or 3weeks of the election, the issue is considered fully and fairly tried. Alsoduring this meeting, Wright allegedly reviewed the Union's constitution,discussed dues, strikes, and fines. He said that dues would "start at $5 butnobody knew where they would end up.199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Kinsland, he started the meetings by ex-plaining that because of economic conditions the Compa-ny had to engage in a lot of "belt-tightening." ThenWright talked about contracts and negotiations, explain-ing how the negotiating process led to the formulation ofa contract. Wright stated, according to Kinsland, thatwhen negotiations commenced, all wages, benefits, andother terms and conditions of employment were frozenuntil negotiations were concluded. Wright talked aboutthe Excelsior Springs contract which, evidently, com-pared unfavorably with Respondent's employees' currentwages and benefits.Respondent's PositionThe Company argues that, in response to several ques-tions, Wright stated that he did not know when the nextraise would be given; that it had been Respondent's pastpractice to grant increases every 7 to 9 months; and thathe could not speculate as to the amount of the next raise.Respondent specifically denies that Wright told the em-ployees that raises were scheduled for January and April1980, nor that he stated that the raises would not begiven because of the Union.Also, Respondent asserts that this testimony of RondaWeber and Max Burton,6' who were claimed to be theonly witnesses who testified that Wright said the raisesscheduled for January and April 1980 would not begiven because of the Union, should be discredited be-cause, although they attended the same meeting,62eachgave different dates, times, and numbers of attendees,and that no other employees supported their testimo-ny.63Also, Weber testified she could not recall attendingany company-conducted meeting within the 2 weeks im-mediately preceding the election.DiscussionWright admits stating that there would be no wage in-creases until negotiations with the Union concluded andthat such negotiations could be long and drawn out. Re-spondent also admitted that it usually gave wage in-creases, prior to the organizing campaign, every 6 to 9months, but that this practice was suspended because ofthe campaign. The increase was withheld, according toWright, pending the outcome of negotiations, whichcould result in no increase at all. The employees' testi-mony is credited based on the admissions of Respond-ent's officers and the employees' demonstrated clarity ofrecall of these events.There is no contention that the explanation regardingthe usual increases was related to any matter other thanthe employees' union activities. Also, the Company didnot assert that the admittedly usual and customary wageincrease was not due or that the questions were prema-6 I Respondent did not address the credibility of the other witnesses ap-pearing for the General Counsel regarding the allegation contained in thissection of the Decision.6s No evidence in support of this claim, such as a roster of employeesfor each meeting, was placed in evidence.3S Again, it is noted that Respondent argued that Joy Arendell's testi-mony regarding her sole responsibility for the sign inferring plant closurewas asserted to be credible, even though none of the friends she claimedassisted her testified nor did any other employees corroborate her claims.ture. When, as here, the Company states that it willwithhold a normally granted wage increase solely be-cause of the union activities, it violates Section 8(a)(l) ofthe Act.64See Associated Milk Producers, Inc., 255NLRB 750 (1981); Russell Stover Candies, Inc., 221NLRB 441 (1975); The Gates Rubber Company, 182NLRB 95 (1970). That Respondent may have believed itcould not grant any wage increases due to the pendencyof an election is not an exculpatory factor. See McCor-mick Longmeadow Stone Co., Inc., 158 NLRB 1237(1966), and Dorn's Transportation Company, Inc., 168NLRB 457 (1967). That the Union may possibly file anunfair labor practice charge against the Company forgranting an increase also does not render them guiltless.As the Board held in Safeway Stores, Inc., 186 NLRB 930at 931 (1970):Undoubtedly there will be situations where anemployer who grants raises in a preelection periodin conformity with past practice will face ground-less charges of the commission of unfair labor prac-tices. As the Supreme Court has observed, howev-er: "Lawsuits also often prove to have been ground-less; but no way has been discovered of relieving adefendant from the necessity of a trial to establishethe fact."2But in the final analysis, the employerhas no real dilemma: All that the law asks is that heconduct his business as he would if a union werenot in the picture. "As the Board has held, an em-ployer confronted with a union organizing cam-paign should decide the question of granting orwithholding benefits as he would if a union werenot in the picture; if his course of action ...isprompted by the Union's presence, he violates theAct." The May Department Store Company, 174NLRB 770; Gates Rubber Company, supra.2 Myers, et al. v. Bethlehem Shipbuilding Corp.,' 303 U.S. 41, 51-52.See, further, GAF Corporation, 196 NLRB 538 (1972). Asthe admitted facts of record demonstrate, Respondent'spractice was antipodal to this requirement, for it stated,just prior to the election, without mentioning depend-ence upon the outcome of the election, that the usual andcustomary periodic wage increases would not be grantedand the only increases considered were those proposedduring negotiations because the Union commenced an or-ganizing campaign, all conduct coercive of employees inthe exercise of their Section 7 rights. Accordingly, I findWright and Kinsland's statements violative of Section8(a)(1) of the Act.5. Alleged threat of loss of employmentAs discussed hereinbefore, Jack Lorimer, during a dis-cussion with Foreman Willie Welsh, stated, "Oh, I knowthe Union is going to get in." In reply, Welsh said, "Youhad better hope it doesn't." Lorimer inquired why, andWelsh reportedly said, "Well, your area will be the first'4 The complaint does not allege that such activity also violates Sec8(aX3) of the Act.200 ELECTRIC HOSE AND RUBBER COMPANYto be moved out.... You get your chain saw shar-pened, Jack."65When Lorimer replied in the negative,Welsh responded, "You might be needing it."Respondent argues that Lorimer is not a credible wit-ness because he could not remember, on cross-examina-tion, when the purported conversation with Welsh oc-curred, although he stated, on direct, that it occurred onMarch 5. This lack of clear recollection is claimed byRespondent to be sufficient to discredit Lorimer. Welshdid not testify. Further, Respondent argues that Lorimer,during his testimony, admitted to being far removedfrom his work station during working time on February8 and he was only directed to return to his work station.Disciplinary action was not taken against him eventhough he later disobeyed the directive to return to hiswork area.Lorimer's testimony is uncontroverted and, based onhis demeanor and his ability to recall the details of theconversation, his testimony if found to be worthy ofbelief. That, subsequent to the conversation with Welsh,Respondent did not discipline Lorimer for being awayfrom his work station and not following orders is not aforgiving factor; first, because Welsh was not involved inthe "work station" incident; and, secondly and more im-portantly, Respondent's motive, as stated hereinbefore,66is not the key to finding interference, restraint and/or co-ercion under Section 8(a)(1) of the Act. Expressing thebelief that an employee would be "the first to be movedout" if the Union succeeded in its organizing campaign isfound67to constitute an implied threat of discharge, inviolation of Section 8(a)(1) of the Act.686. Alleged promises of benefits and solicitations ofgrievances and complaintsThe General Counsel alleges seven separate instanceswhere Respondent unlawfully promised benefits.a. The first incident does not involve substantial dis-pute of facts. The parties' witnesses agree that, on orabout September 13, Bill Bauer and Tom Torre, during acompany-held meeting, discussed the impact of signingunion authorization cards. Bauer told the assembled em-ployees, "if any of them changed their mind, to try andget their card back, and I bet them a cup of coffee thatthey could not get their card back." Marty Cantrall,69inresponse to this challenge, obtained his union authoriza-tion card the day after the meeting. Cantrall took hiscard to Bauer, handed it to him, and said that Bauerowed him a cup of coffee. Bauer did buy him a cup ofcoffee that day.706" Refers to Lorimer's activity of cutting wood to supplement hisincome.e6 See, for example, Hanes Hosiery, Inc., 219 NLRB 338 (1975).e7 Also considered is the overall atmosphere prevalent in the plant asdescribed in the sections dealing with the posting of signs and the contentof the mandatory attendance at company-conducted meetings.6" See Weyerhauser Company, 251 NLRB 574 (1980), and Patsy Bee,Inc., supra'0 A current employee who has worked for the Company about 2yenrs.70 Cantrall also testified about a meeting held August 27 whereinBauer spoke to the employees about negotiations, and an employee in-quired what would happen to benefits, to which Bauer essentially re-sponded that all benefits would be thrown on the table and the Unionwould take one, then the Company would take one. Counsel for the Gen-According to Leonard O'Dea, who attended yet an-other of the series of meetings conducted on February 25by Wright and Bauer, Darwin Scott' said: "I'm a prettyyoung man, but I feel that our pension plan is pretty in-adequate." Wright, according to O'Dea, replied: "Yes,you are probably right.... I have plans on my deskright now to improve the pension plan." O'Dea then in-quired "how much the benefits would be increased."Bauer then assertedly said: "Nice try, Leonard. Youknow it would be unlawful for us to answer that."b. The complaint alleges that, on February 25, Wrightand Bauer conducted a meeting, during which a newpension plan was promised. Mike Schoup testified thathe attended a meeting on this date, with about 20 to 25coworkers. Bauer and Wright were explaining theUnion's constitution when Schoup asked "how he couldbelieve the Company when he could not believe whathis W-2 form said."72Schoup then asserted that, inreply to this statement, "Bauer jumped off his chair andtold me I knew better than that and then Wright said wehad a new pension plan in the works." Wright also statedthat the employee pension plan was guaranteed byERISA. Schoup's testimony was corroborated by Ca-meron Martin.Sandy Corey attended a different meeting that washeld February 25, wherein Wright discussed the Union'sconstitution and discussed contract negotiations. Then anunnamed employee inquired if they had a pension planand Bauer said they did, that the W-2 forms were incor-rect as the result of a computer error.c. The following day, Wright came to Sandy Corey'swork station and, she avers, said "that if the union didn'tget in that he would guarantee me that things would bebetter in six months and that he would be back in sixmonths."'73Wright denies having this or a similar con-versation with Sandy Corey.d. The next incident, contained in the complaint underthis category, assertedly occurred on February 29. Ac-cording to O'Dea, he had two conversations withWright on that day. The first conversation occurredwhen:Mr. Wright came down to my machine in middlemorning, probably 9 or 9:30 and he said, "Leonard,you don't need a union in this plant." He said,"Dayco is different than Electric Hose and RubberCompany." He said, "Give us six months to showyou what we can do. Things will improve." Heeral Counsel specifically declined to amend the complaint to include thismatter, so it will not be considered to be in issue inasmuch as Respondentappeared to rely on this representation.It Scott did not testify. The reason for this failure was not explained.72 According to Respondent, a computer error caused the employees'W-2 forms to incorrectly indicate that the employees were not coveredby a pension plan.rs Sandy Corey then asserts that she told Wright "that we wouldn'tnegotiate for more than what was fair. I said I thought $6.50 per hourwas fair. He said, 'There is no way this company would give you $6.50an hour.' He said if the union did get in he could beat it at any event orarbitration." This portion of the asserted conversation is included at thispoint to reflect accurately the entire atmosphere The alleged conversa-tion about beating the Union will be considered under the section discuss-ing the allegation regarding the futility of unionizing.201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid, "We already have a campign underway to im-prove Electric Hose and Rubber Company's lousymanagement." He says, "I'm surprised that ElectricHose and Rubber Company lasted as long as it didwith such poor management."He came back again in the middle of the after-noon and-Again he says, "Leonard, give us six months toshow you what we can do." He says, "Daycodoesn't operate like this." He says, "You don't needa union." I knew he had held a meeting with thenight shift the night before and I said, "Jim, howhard were you on those kids on that night shift?How bad did you lie to them?" He said, "Leonard,you known I wouldn't lie to them. If I did youwould have me in Kansas City." I said, "Jim, you'renot afraid of Kansas City. We already have 100charges to file against you when the time comes."He said, "A hundred charges, is that all you'vegot?" He said, "If that's all you've got I haven'tdone my job yet."74He says, "We'll have anothermeeting Monday and you will get a chance to getsome more charges."O'Dea attended the March 4, 1980, meeting, afterwhich he was approached by Wright who assertedlysaid:Leonard, you've been asking a lot of questionsabout the pension plan. Will you go with me to theoffice tomorrow and you can bring any four peoplethat you want to with you and I'll give you thenumbers to call and you can call and find out aboutit, about your pension plan. He say, "Then afteryou find out, you and these four people can go intothe plant and give the facts to the rest of thepeople."O'Dea agreed to the plan but Wright was not in theplant the following day. Wright denied having these con-versations with O'Dea.e. The next allegation is that on February 28, during ameeting conducted by Wright and Kinsland, the Compa-ny promised improved wages and pension plan. Accord-ing to Clyde Swartz:75In that meeting they sent a contract out on theplant in Missouri and then also in that meetingGordon Kinsland said he would guarantee us abetter pension plan and wages and he said hecouldn't give it to us right now, but he would giveit to the other plants.So I asked, to see that I heard him right. I said,"Did you say you would guarantee us a better pen-sion plan and wages?" He said, "No, I didn't say Iwould guarantee them." I said, "Yes, you did." Hesaid, "All right, I will guarantee you a better pen-sion plan and wages."74 The similarity of this statement to one described hereinbefore isnoted and is considered in the credibility resolutions.75 Swartz, a current employee, has worked for the Company for 4-1/2years.In this meeting, too, Jim Wright said, "Unionsare nothing but trouble and cause chaos," and ifthey got into Electric Hose and Rubber the plantwould never be the same again.f. The complaint alleges that, in mid-February, Wil-liam Sitzman, the production manager,76called Ran-dolph to Modrell's office. According to Randolph, Sitz-man told him he did not call him to scold him but to in-quire about an incident that occurred the night beforebetween Kent Kotschwar and Sitzman. After discussingthe incident, Sitzman said that, after the union organizingcampaign was over, there would be a raise.Sitzman recalls discussing Randolph's complaint thatModrell was adjusting his machine since the operatorswere requested to adjust their own machines. Accordingto Sitzman, nothing was said about the Union or aboutpay raises.g. The next incident alleged by the General Counsel asconstituting an unlawful promise of benefits also in-volved Sitzman. According to Dennis McFarland, onMarch 6, after voting, at approximately 3:10 p.m., Stiz-man passed by his inspection station and said, "Dennis,win, lose or draw, no hard feelings." McFarland repliedthat he held no hard feelings, that if "we" lost, "we" aregoing to begin a fight. Sitzman then said, "Well, I willtell you that you've woke the company up and thepeople in the company and there will be changes in thefuture."Sitzman recalled an occasion, a day or so after theelection, when he was walking past McFarland's workarea and McFarland said he would like to talk to him.Sitzman then walked over to him and McFarland said hewas glad the union campaign was over. Sitzman indicat-ed he was also glad it was over. McFarland then stated,"Well, I hope everybody realizes that we have someproblems here." Sitzman replied, "I'm sure you do. Ithink you have made us aware that we do have someproblems."h. The General Counsel alleges that, in the latter partof February 1980, Sitzman told Doreen Parsons77hewanted to learn about some of the employees' com-plaints.Doreen Parsons testified as follows:He [Sitzman] came up and asked me if he could askme a question. I told him it depended on the ques-tion.He went ahead and asked me if-about some ofthe complaints that myself and some of my fellowworkers had in the wardwells. I told him that basi-cally we were pushing for better benefits and betterwages and working conditions. He told me that hecouldn't do anything about my wages or my bene-fits but he wanted conditions. So I proceeded to tellhim. I told him that we turned in complaints week' Respondent admits Sitzman is a supervisor.7 Parsons is currently employed by Respondent.202 ELECTRIC HOSE AND RUBBER COMPANYafter week to our safety committee7sand nothingwas done about them.He wanted some examples so I went ahead andgave him a few. I told him that there was constant-ly oil on the floor around the machines that wassupposed to be cleaned up by the servicemen but itwas never-it was always constantly there. I keptturning it in and nothing was done about it. I toldhim that we should go back to our old earplugs thatwe had because the ones that we had at the momentwere cotton and they were wrapped with plastic onone end and you stick them in your ear and just assoon as you got busy, about 10, 15 minutes later,they would be falling out again. The old ones wereyellow foam and they stayed in your ears prettywell.Then I told him that there were some holes, acouple of holes in the north wall of the plant by theyarn weighing department that you could see day-light through. There was a bunch of electricalwiring and stuff around there and whenever itrained or snowed or anything the water wouldcome in through these holes and they got quite a bitof yarn wet on one occasion, which isn't very good.The yarn was so that you couldn't use it.He said that he would see what he could doabout by complaints. He took down notes while Iwas telling him these things. He told me that heknew that we ladies in the wardwells worked veryhard and we deserved a little bit more. He told methat we had their attention and that hopefully thingswould be better from now on.I said "Yes, I hope so, too." I said it was a shamethe way this campaign thing was getting to people.It was going outside the work area, that was gettinginto personel relationships and friends, too and thatI hoped things could be better, also. He said, yes,he hoped so, too.She then returned to her work and observed Sitzmantalking to her supervisor, Phyllis Kotschwar. Then hewent towards the yarn weighing department and exam-ined the holes. A couple of days later, the holes weresealed. With respect to the earplugs, although nothingwas subsequently said, she noted several weeks later thatthe Company had restocked the old-style earplugs.Sitzman recalled the conversation with Parsons. Hestated that her comments were in reply to his inquiry,"how was everything going." She replied, "not verygood." It was this reply that prompted him to ask why.Sitzman recalls discussing most of the matters Parsonsmentioned but could not recall earplugs being men-tioned. Immediately after this conversation, he talked toParsons' supervisor about her comments. Kotschwar saidshe was aware of the hole in the wall and had put sometape over it. Sitzman stated that that was inadequate anddescribed how he wanted the problem rectified. Kotsch-war said she would take care of it. Sitzman also dis-cussed the housekeeping problems, such as the oil on the"a These committees were mentioned by several witnesses, but there isno allegation that the creation of these committees was violative of theAct, and the matter was not fully and fairly tried.floor. Also, he inquired if Kotschwar knew Parsons waslate for work due to a series of doctor's appointmentsand they decided they would not dock her pay.79Respondent's PositionThe Company argues that Bauer's offer to buy a cupof coffee was not a promise, just a comment that the em-ployees would find it difficult to get the authorizationcards back if they changed their minds. Furthermore,they assert, even assuming the statement constituted a"promise," a 15-cent cup of coffee should not be consid-ered sufficient inducement to the employees to abandontheir position of support for the Union. Therefore, Re-spondent argues, the statement cannot be considered apromise for there is no evidence that offer was made tointerfere with the employees' organizing efforts. CitingPellegrini Bros Wines, Inc., 239 NLRB 1220 (1979). Priorto discussing the merits of the allegation, this case isfound inapplicable for the dismissal of a charge allegingpromise of benefits which was based upon a finding thatthe employer's decision was unrelated to union activi-ties.80The record in this proceeding clearly shows thatthe offer to buy the cup of coffee was dependent uponan employee getting back an authorization card, which isdirectly related to union activity.81As previously indicated, the decisional nexus is wheth-er the setting, conditions, situation, and other ramifica-tions of the probative evidence of the employer's con-duct can be approved, in reasonable probability, ashaving the effect of interference, restraint, or coercion ofthe employees in the exercise of the rights guaranteed tothem by Section 7 of the Act.In this case, a high-level manager admitted betting theemployees they could not get their authorization cardsback. The purport of the bet is once an authorizationcard is signed, an employee, he wagered, could notchange his or her mind.82The act of getting a card back was equated, by Bauer,to an employee changing his mind, and the demonstra-tion of such a change of mind would result, after provingit to Bauer, in the acquisition of a cup of coffee. The pe-cuniary value of the reward for such a renunciation ofunion support is not outcome determinative, and it isfound that the inescapable inference from the tendering78 The appointments apparently were related to an eye injury sustainedduring and in the course of employment.80 239 NLRB at 1229.81 The General Counsel, in support of its position that the offering andsubsequent purchase of coffee is violative of the Act, cites Ida Turner,d/bla i. Turner Canvas and Upholstery Companvy, 138 NLRH 768, 773(1962). This case is also considered inapplicable for the coffee incidentinvolved therein was that the employer stopped supplying coffee on oneSaturday, contrary to established custom. However, the evidence indicat-ed there were other prior occasions when coffee had not been supplied.Accordingly, it was concluded that the allegation that the elimination ofthis benefit was a deliberate reprisal was not supported by substantial evi-dence and dismissal was recommended82 "Webster New Collegiate Dictionary," G. & C. Merriam Company,Springfield, Massachusetts. 1977, defines the term "bet" as follows: "la:Something that is laid, staked, or pledged typically between two partieson the outcome of a contest or a contingent issue: WAGER b: the act ofgiving a pledge. 2a: To stake on the outcome of an issue. b: To be able tobe sure that .... "Therefore, it is found that the term "bet" signified apromise to pay if the announced contingency occurs.203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof such a reward was to coerce employees to refrainfrom signing authorization cards by misstating facts83and promising a reward, albeit small, as an inducementto an employee who demonstrated that he successfullyrenounced the Union by showing Bauer his union card.Therefore, it is found that Bauer's "bet" statements wereviolative of Section 8(a)(1) of the Act.Much of the testimony regarding the Company's pen-sion plan dealt with an explanation of an error on all theemployees' W-2 forms. However, Mike Schoup testified,with corroboration, that a new pension plan was beingconsidered by Respondent. Wright did recall that duringthe February 27 and 28 meetings questions about pen-sions were asked at all of the meetings. According toWright:Someone asked in one meeting if it [pensions] weregoing to be increased. I told them that this planthad been in operation long enough that it was be-coming concern. I explained to them that theOlney, Texas, plant which was only five or sixyears old had no need for the pension at that timebecause there was no one ready to retire. Therewere people at this plant who were getting to theage now that retirement was a concern to them.That was something that really had not been, therehad not been an ...emphasis on increasing the re-tirement in this plant. At that time, I explained tothem again, I felt like that over the years in my pastexperience with the company, I have seen benefitchanges and I think that if the company grows thatthey're going to see changes. Again, I emphasizedthat this would happen regardless of whether therewas a union or not.Additionally, Wright and many other witnesses also testi-fied about changes in medical insurance at McCook, aswell as at the Alliance and Olney plants. The employeeswere unhappy about the slowness in the payment ofclaims and the low major medical coverage. Wright in-formed the employees at the same meeting that the Com-pany had changed insurance companies and increasedmajor medical coverage from $15,000 to $100,000. Themodification of major medical coverage and change incompanies serving the employees are not alleged as vio-lations of the Act. Since this matter is found to havebeen fully and fairly tried it will be considered herein.With respect to the medical insurance, on September20, 1979, Tom Torre circulated the following notice:ANNOUNCINGSeptember 20, 1979On October 2, 3, 4, & 5 (The 5th if necessary),DAYCO'S insurance officer will be in McCook toanswer any questions employees and their spousesmay have in regard to the equitable insurance.The meetings will be held at the Chief Restaurantconference room from 8:30 AM--11:00 AM and1:30 PM-4:30 PM and again at 7:30 in the evening.8 There was no basis demonstrated to support Bauer's statement thatit was almost impossible to get the Union to return cards.TOM TORREPERSONNEL MANAGEROn January 15, 1980, Bauer wrote the following letter:Medical costs when hospitalization is required areout of sight and are climbing higher and higher. Aserious illness or injury can wipe out a family's life-time savings overnight.We know this is a matter of concern to all of ouremployees. We are pleased to announce that yourLifetime Major Medical insurance coverage will beincreased from $15,000 to $100,000. This changewill be effective on February 1, 1980 and it will beat no cost to you.We hope that none of you ever need to use thisbenefit. But if you do, you can spend your time ingetting well-and not in worrying how to coveryour expenses.On February 21, Bauer circulated the following specialannouncement:TO: ALL EMPLOYEES OF ELECTRIC HOSE& RUBBER COMPANYEffective March 1, 1980, as previously an-nounced, you will have a new Drug-PrescriptionCard which will be issued the week of February 27,1980. This new drug card will provide you with thesame benefits as your old one.Also beginning March 1, 1980, our insurance ad-ministrator will be the Metropolitan, instead of theEquitable as it has previously been. We decided tochange because Equitable has been too slow inprocessing your claims. The coverage under theMetropolitan Insurance plan is identical with theone Equitable had. Thus, there will be no change inyour insurance coverage.As you know, Electric Hose & Rubber Compa-ny, Inc. pays for 100% of the premium for you andyour family for this insurance. We supply thishealth insurance to you at absolutely no cost toyou. Nothing comes out of your pocket to pay forthis insurance premium.We will continue to provide our employees withthe best benefits available.On April 1, 1980, less than a month after the election,Bauer made the following announcement:We are pleased to announce a general wage in-crease of .50¢ per hour effective 3/31/80. Our lastgeneral wage adjustment of 8.4%, or about .40¢ perhour, was effective just 7 months ago, on Septem-ber 1, 1979. Together these two increases haveraised the general wage level by about 20%.As you know, we are experiencing a downturn inour production volume as the business recessiondeepens. However, we still recognize the effect oneveryone of the severe rate of inflation we are expe-riencing in this country. This latest adjustment204 ELECTRIC HOSE AND RUBBER COMPANYshould help us get through these inflationary pres-sures.In addition to the wage increase, we have im-proved several other benefits:MEDICAL CARE PROGRAM1. We have increased the hospital room andboard from the present 180 days limit to the newlimit of 360 days.2. The payment of doctor visits at the hospitalhas been raised to $10.00 per visit from the present$5.00 per visit.We have also raised the sickness and accidentbenefits from the present $60.00 per week to a newlimit of $80.00 per week.We are structuring a major increase in our pen-sion benefits as follows:i. Effective 11/1/80, the benefit will be increased$1.00 per month, times years of service, to $6.00.2. Effective 11/1/81, the benefit level will be in-creased $1.50 per month, times years of service, to$7.50.3. Effective 11/1/82, the benefit level will be in-creased $2.00 per month, times years of service, to$9.50.As you can see, this is a significant increase re-sulting in almost doubling of the pension benefitover the nest three years.We feel that these increases in wages and benefitsare an indication of our sincere concern for the wellbeing of our many loyal and dedicated employees.Similar announcements were made in Respondent's Alli-ance, Nebraska, and Olney, Texas, plants. Wright statedthat the modifications were prepared, he believes, aboutthe third week of March. Then, Fred Sanford, an execu-tive vice president, made the final decision and the indi-vidual guidelines were given to the individual plant man-agers. Wright discussed the benefit improvements withKinsland who then would have taken the proposal to theexecutive vice president for discussion. Then the pro-posed increased benefits would have been presented toCarlton Holt and then Dayco.84DiscussionThe implementation of improved wages, as well as im-proved pension and medical benefits, even though thepromises came to fruition after the election, lends cre-dence to the employees' assertion that such promiseswere made and, based on their demeanor, inherent prob-abilities, and the other factors mentioned hereinbefore,the testimony of the employees that Respondent madethe alleged promises of benefits and solicited grievancesis therefore credited.Where benefits are announced and granted to employ-ees during a union organizational campaign, and the em-ployer had knowledge of such campaign, the employerhas the burden of showing that the timing of the an-84 Kinsland testified he recalled meeting with Wright sometime in mid-March or the latter part of March concerning the proposed increasedbenefits.nouncement and the granting of such benefits were gov-erned by factors other than its knowledge of such unionactivity. Idaho Candy Company, 218 NLRB 352 (1975).Generally, this burden is met by evidence establishingthat the benefits were granted in accordance with pastpractices and/or that the decision to grant the benefitshad been made prior to the employer's acquisition ofknowledge of the union activities. Madison MidwestNursing Care, Inc.. d/b/a Anna-Henry Nursing Home, 236NLRB 1135 (1978). As found above, the decision togrant the benefits was made after acquisition by the em-ployer of knowledge of the union activities. The medicaland insurance benefits were not shown to have been sub-ject to periodic increases as a past practice and, althoughwage increases were historically given on a periodicbasis, it has previously been found that Respondent indi-cated to the employees it was abandoning this practice inresponse to the union organizing campaign.It is therefore concluded that Repondent made prom-ises of benefits while speaking to employees as a meansof dissuading the employees from supporting the Union.That similar benefits were also granted to other plantsdoes not protect the employer from a finding of an8(a)(l) violation for there is an inference that the em-ployees would get the same benefits without the Union.In fact, as discussed infra, there was an inference that, ifthe Union represented the employees, they may get lessthan workers at Respondent's other plants. See CaseyManufacturing Company, 167 NLRB 89 (1967); DixisteelBuilding, Inc., 186 NLRB 393 (1979); Montgomery Ward& Co.. Inc., 222 NLRB 965 (1976); GTE Sylvania Incor-porated, 227 NLRB 146 (1976), and American Telecom-munications Corporation. Electromechanical Division, 249NLRB 1135 (1980).Also, these increases in benefits were implementedduring the pendency of the Union's objections to elec-tion. Such increases were implemented despite Respond-ent's assertion that business greatly diminished the layoffsand possible plant closings and was the basis for with-holding the usual wage increase; in this circumstance, Ifurther find that Respondent was rewarding the employ-ees for rejecting the Union and was also seeking advan-tage in the event the Union prevailed in its objectionsand a second election was ordered, in violation ofSection 8(a)(1) of the Act. See Eagle Material Handlingof New Jersey, 224 NLRB 1529 (1976), enfd. 448 F.2d 160(3d Cir. 1977); Westminster Community Hospital, Inc., 221NLRB 185 (1975); Felsenthal Plastics, Inc. n/k/a GredePlastics, a Division of Grede Foundries, Inc., 224 NLRB1312 (1976); Centralia Container Corporation, 195 NLRB650 (1972). See also Raley's, Inc., 236 NLRB 971 (1978),enfd. sub nom. Retail Clerks Local 588, Retail Clerks In-ternational Association, AFL-CIO, 587 F.2d 984 (9th Cir.1979); and Marcus J. Lawrence Memorial Hospital, 249NLRB 608 (1980).Sitzmans' inquiry of Parsons was .not shown to havebeen an established practice and his immediate reactionto her longstanding, often-repeated complaint demon-strated quick rectification of complaints thereby obviat-ing the need for union representation in violation of205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a)(l) of the Act. Hadvar, Division of Pur 0 Sil,Inc., 211 NLRB 333 (1974).7. Alleged unlawful removal of union insigniaThe complaint alleges several instances where Re-spondent removed union insignia while allowing antiun-ion material to remain posted, and banned the furtherposting of insignia, under penalty of adverse action.a. The first alleged incident occurred on or about Feb-ruary 6, 1980. According to Nadia Schoup,85on thatday she saw Rod Koetter, her supervisor, walk over toher machine and remove a URW sticker. She inquiredwhy he was taking the URW sticker down and leavingthe Company's sticker up. Koetter reportedly said "thatthe company would leave up what they wanted to leaveup." Koetter did not testify.8sb. Dennis R. McFarland testified that, on February 8,Lester Randolph, a coworker, came over to his inspec-tion station and stuck a support URW sticker on the ma-chine. McFarland turned around to perform some job-re-lated activity. George Ward, his supervisor, came by andinquired how the work was progressing, and thenMcFarland turned back and saw Ward throw a piece ofpaper in the wastepaper basket. McFarland immediatelywent over and retrieved a support URW sticker from thewastepaper basket. What other material the wastepaperbasket contained was not addressed on the record.McFarland did not see Ward remove the sticker. Therewere no other "support URW" stickers within 70 feet ofthe inspection station. Ward did not testify.c. Another incident alleged m the complaint is thatPhyllis Kotschwar, on February 18, removed unionstickers from on and around Doreen Parsons' work sta-tion. According to Parsons:Phyllis [Kotschwar] was going around my immedi-ate work area taking union stickers down off themachines and walls and poles and tubs, whereverthey were placed, and she came over to me. I wasrespooling one of my machines. She came over andsaid that she hadn't actually seen me put up any ofthe stickers but if she did then she would have towrite me up. I replied that there wasn't anythingwrong with putting up stickers. She told me that itwas defacing company property and if she caughtme doing it she would have to write me up ....Iasked her if she was taking down the union stickersif she didn't have to take down the vote nos, also,and she said yes, if she saw one that she would. SoI pointed out the vote no sticker that was rightthere in plain sight and after I pointed it out shewent over and took it down.as Nadia Schoup has been employed by Respondent since 1976. She ismarried to Mike Schoup who is also a current employee of the Company.86 Schoup also testified about another conversation with Koetter,which she asserts occurred on or about February 8, 1980. The complaintdoes not allege that any of the statements she attributed to Koetter, in-cluding threats of strike and replacement due to strike if the Union gotin, were violations of the Act. There was no motion to amend the com-plaint. The lack of motive that this allegation may be in issue, in a pro-ceeding involving more than 40 allegations of violations, requires theconclusion that this matter was not fully and fairly tried.Although there were a couple of "vote no" stickers inthe area at the time, Kotschwar was seen removing onlyone. Kotschwar, as previously noted, did not testify.Other Testimony Relative to the Display of UnionInsigniaJack Sabin testified that, prior to the election, he "sawcompany literature posted up all over" and he saw Torreposting this literature. Also pertinent is the previously re-cited testimony about the poster Joy Arendell had print-ed and distributed around the plant.Arendell testified that she saw URW stickers "every-where around the plant." In February she asked her su-pervisor, Daryl Brown, if they could do something aboutthe stickers. Brown assertedly replied that "there is noth-ing I can do." Arendell stated she removed some stickersand threw them in the trash. She did not see Brown orany other supervisor remove any stickers. Arendellposted some of her own stickers around the plant as wellas hanging her poster. She did not see anyone from theCompany remove the posters. Her testimony did not ad-dress the question of the fate of her stickers at the handsof supervisors; however, she said none are currentlyposted, but one is lying out at her work station.Clyde Swartz, in his affidavit, stated that Daryl Browntore down company literature that was posted. Whensuch action was taken is not mentioned and, since itcould have occurred well after the organizing campaign,this testimony is not demonstrative of company policy oreven-handed treatment of all posted literature. Browndid not testify. Kinsland and Wright both saw literatureposted around the plant. Kinsland did not examine anyof the literature but saw both pro and antiunion literatureposted. He did not order anyone to remove the material.O'Dea's testimony that he saw one of the Arendell signsposted until several weeks prior to this hearing is uncon-troverted, and is further demonstrative of the absence ofa company policy to remove campaign literature orother posted material.DiscussionThe display of union insignia is treated by the Boardin a manner similar to the maintenance of a no-distribu-tion rule.87The display of union insignia is a recognizedand protected activity. The promulgation of a rule pro-hibiting the display of such insignia constitutes a viola-tion of Section 8(a)(1) in the absence of a showing of"special circumstances,"88or the impairment of the em-ployee's right to continue his normal activities during aunion's organizational campaign. In this case, Respond-ent does not claim to have a distribution rule of anyother policy governing the posting of notices or insignia.*7 There is no contention that ihe posting of prounion literature was incontravention of a no-solicitation/no-distribution rule. Inasmuch as theunion insignia cases deal with the wearing of buttons, the display ofprounion literature does not fall directly under the union insignia cass.The philosophy underlying the union insignia cases and the no-distribu-tion cases, however. is similar, and these allegations will be handled pur-suant to that reasoning.I Wearing union buttons: Floridan Hotel of Tampa, 137 NLRB 1484(1962); Associated Milk Producers, Inc., supra. Distribution of union litera-ture: Magnesium Casting Company, Inc., 250 NLRB 692 (1980).206 ELECTRIC HOSE AND RUBBER COMPANYRespondent argues that the testimony demonstratesthat both prounion and procompany literature was re-moved, therefore this allegation should be dismissed. Re-spondent did not explain its failure to call the three fore-men, Kotschwar, Ward, and Koetter. In Martin LutherKing, Sr., Nursing Center, 231 NLRB 15, fn. 1 (1977), theBoard found:The Respondent has excepted inter alia to thecrediting of testimony presented by General Coun-sel's witnesses contending that it was improper forthe Administrative Law Judge to credit testimonymerely because the Respondent failed to produce itsown witnesses to refute the former's testimony. Wefind no merit in the Respondent's contention. Increditing the testimony of the General Counsel'switnesses, the Administrative Law Judge not onlyrelied on the demeanor of the witnesses, but alsoimplicitly relied on the "missing witness" rulewhich states that "where relevant evidence whichwould properly be part of a case is within the con-trol of the party whose interest it would naturallybe to produce it, and he fails to do so, without satis-factory explanation, the [trier of fact] may draw aninference that such evidence would have been unfa-vorable to him." 29 Am. Jur. 2d Section 178. Seealso Avon Convalescent Center, Inc., 219 NLRB 1210(1975); Bricklayers Local Union No. I of Missouri.(St. Louis Home Insulators, Inc.), 209 NLRB1072 (1974). Inasmuch as the Respondent has of-fered no explanation as to why its supervisors didnot testify at the hearing, we find the drawing of anadverse inference against the Respondent and thecrediting of the General Counsel's witnesses wasproper. See also Interstate Circuit, Inc. v. The UnitedStates, 306 U.S. 208, 226 (1939): "The production ofweak evidence when strong is available can leadonly to the conclusion that the strong would havebeen adverse .... Silence then becomes evidenceof the most convincing character." Publishers Print-ing Co., Inc., 233 NLRB 1070, 1071, fn. 1 (1977);Gulf-Wandes Corporation, 236 NLRB 810 (1978);Wal-Lite Division of United States Gypsum Co., 200NLRB 1098, 1100-1101, fn. 8; M. J. Pirolli & SonsInc., 194 NLRB 241, 246, and fn. 21 (1971).There are no valid bases to discredit the employees'testimony. It is therefore concluded that Koetter didremove prounion stickers while leaving procompany lit-erature posted which was disparate treatment not shownto be justified by special circumstances or to be justifiedto promote production, maintain discipline, or for anyother business reasons.The failure of Ward to testify otherwise warrants afinding in agreement with McFarland's circumstantialconclusion that Ward did remove a "support URW"sticker from his machine without justification. The dis-play of support for the Union, particularly during an or-ganizing campaign, is a protected activity under Section7 of the Act. Republic Aviation Corporation v. N.L.R.B.,324 U.S. 793, 802, fn. 7. The removal of the sticker by aforeman implies disapproval and, further, implies repost-ing of the sticker would result in reprisal. The threat ofreprisal was explicit in Kotschwar's statement to Parsons.Accordingly, Respondent's actions are found to be viola-tive of Section 8(aXl) of the Act.8. Alleged unlawful discontinuance of overtimeO'Dea testified that, when he first started working forthe Company in January 1976, the mechanics shut themachines down about 20 minutes before the end of shift:He commented to one of the lab technicians thatthe company was losing a lot of production, a lot oftime by shutting the machines down for 20 minutes.The town is supplied by hard water which creates aproblem for the machines because the machineswould either set up and get cold during the timethey were turned off or they would overheat andburn up and would take anywhere from half anhour to an hour for the machines to get started forthe following shift. So the company was losing any-where from an hour to an hour and a half duringthese shut down periods. Therefore, O'Dea suggest-ed that the company could cut down the loss ofmoney and production by not shutting the machinesdown but leave them running during the shiftchange. About 4 months later his foreman SteveBeres came up and told him don't shut your ma-chine down today. We are going to keep the ma-chines running through shift break. So by lettingthe machines run, it would take about 15 minutes toput his tools away, finish up his paperwork, getcleaned up, and get out of the plant after end ofshift. Or it could be after the end of shift at 11which was the shift he was working. Since thatmeant that he was losing 15 minutes time on theclock, he went over to his foreman and demandedovertime for the time and he got it. Some of theother operators heard about it and they started de-manding overtime pay also. But all the foremenwere not paying their operators overtime for get-ting into work early and some of them were allow-ing the overtime for getting out late.This changed in late summer or early fall in 1979.His foreman, Lee Guthrie, at that time came to himand said, "Leonard, the company is changing theirdaily report, records. You will have a new sheet tofill out. The sheet," he said, "from now on you willbe paid from this daily activity sheet rather thanfrom your timecard." He responded that was finebut he wanted to be paid for every minute heworked. He was told he would get paid if he put iton his activity sheet. After that, O'Dea wrote in onhis activity sheet every time he clocked out atnight. He got paid for it.About a week later they came to him and saidLeonard, everybody has been doing this thing dif-ferent. Some of the foremen are paying their menfor coming in early and some are paying for gettingout late. He stated they were going to change thepolicy to make it uniform and informed them thathe was not getting paid for overtime for getting out207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlate, they were going to allow 3/10ths of an hourovertime to arrive at work early and take over themachines from the other operators. He furtherstated that the next shift would do the same forhim, get there early so there would be no reason forhim to get out of the plant late.Up until that time some of the air chargers andthe pan turners weren't getting the overtime paybut after they started the new system, all the work-ers in the production area and all the three shiftsgot the overtime pay.He actually received overtime pay from Octoberor November 1975 until the middle of February1980.On or about February 15, 1980, O'Dea was informedby his foreman, Lee Guthrie,sgthat effective Monday,February 18, "early-in overtime" would be eliminated.O'Dea was instructed to shut his machine down 15 min-utes before quitting time. Guthrie was telling O'Dea thatthe Company could not take away a benefit during aunion organizing campaign and that he would filecharges "with the Labor Board against the company forit." The "early-in overtime" was discontinued on Febru-ary 18, 1980. According to O'Dea, the Company furhterinstructed him not to go to his machine early and, if hearrived at work early, to go to the cafeteria.O'Dea further testified that one night, 3 or 4 weeksafter "early-in overtime" was eliminated, Sitzmanstopped by this machine. O'Dea told him he thought itwas ridiculous because of the amount of time lost due tothe shutting down of the machines. Sitzman asertedlysaid, "Leonard, it's not my idea to shut the machinesdown. It's costing the company a lot of money in lostproduction."Sitzman recalls having a conversation with O'Deashortly after the Company eliminated "early-in over-time."He was walking through the area and O'Dea hol-lered at thim and he went over to see what hewanted or needed. O'Dea asked him if he wasaware of the fact that they were losing productionby not having this early-in time. He replied yes, wewere, that it helped with production when theyneeded it but at this particular time they didn't needit. They had hose coming out of their ears. Thefinish area was even starting to collect up backthere because the warehouse was full.On March 8, according to O'Dea there was a noticeon the plant bulletin borad that stated effective immedi-ately there would no more Saturday overtime or Sundaynight startup overtime. Then, on September 24, during asafety meeting, the "foreman made the statement thatthere was a lack of cooperation and communication inthe plant, that he thought they could do a better job offinding out from the operator ahead of them about thecompound, about the machine, the way it was running,the way the hose was running. They started going back8* Guthrie did not testify and no reason was given for his absence.to the machines again but they're not being paid over-time."90According to Douglas Winder,91the practice ofpaying three-tenths of an hour overtime for getting towork early existed from around September 1979 to aboutthe middle of February 1980, Winder understood thepurpose of getting to work early was to keep the ma-chines running to smooth production, and to ascertainhow the machine was running.92Also, one shift visitedwith the other during "early-in" time. Winder frequentlyvisited with his father and they would talk about thefamily, unions and nonwork-related subjects.93The deci-sion to eliminate the "early-in overtime" affected every-body in the production department.Bauer the plant manager, testified that he alone madethe decision to eliminate the "early-in overtime." It wasadmitted that the decision impacted upon all employees.He informed his supervisors of this decision at a meetingthat Thursday or Friday before the staff was informedon February 18, 1980, and said that the new policywould be effective immediately. The supervisors were in-formed that the Company no longer had enough order tosustain the early-in overtime. The Company denied thatthe purpose of the overtime was to save warmup time,rather it was to meet production requirements.94An employer can reduce earnings by the elimination ofovertime during an organizing campaign if it can beshown to have been motivated by an overriding employ-er interest in efficient operation of its business and not todiscourage employees from concerted protected activi-ties. See M. S. P. Industries, Inc., d/b/a The LarimerPress, 222 NLRB 220 (1976).Therefore, the controlling question is whether theCompany has demonstrated a legitimate and substantialbusiness justification for the elimination of early-in over-time. Respondent asserts that the economic conditionsresulted in a major diminution of business requring theelimination of early-in overtime. In support of this con-tention, the Company placed in evidence a productionstatus plan projecting expected production from Septem-ber 1979 through September 1980. Although actual pro-duction statistics were available, Respondent chose notto introduce them into evidence. Projections, the validityof which was not demonstrated, are not considered pro-bative of actual production. Furthermore, actual operat-ing results, including profits and losses, were not intro-90 Again, the foreman did not testify and no reason for this failure wasadvanced by Respondent.91 Winder, a current employee, has worked for Respondent about 15months.92 Prochazk testified the employees also determined what kind of com-pound the): were running, the type of hose they were running, and thefootage left to run.93 Marty Cantrall, Ronda Weber, Mark Prochazka, Mike and NadiaSchoup, and Cameron Martin corroborated Winder's testimony, includingthe estimate of when "early-in overtime" started, August or September1979.94 Bauer did not address the assertion of several of the employees thatthe early-in overtime was utilized to ascertain how best to continue themanufacturing process by checking such matters as the compound, thetype of hose to be run, etc. These matters could be considered produc-tion; however, the failure to state with specificity why it was more eco-nomical to eliminate the warmup period and exchange of informationrenders his blanket denial less credible.208 ELECTRIC HOSE AND RUBBER COMPANYduced into evidence. The layoffs eventually occurredafter the elimination of early-in overtime does not clearlyprove that a legitimate and substantial business justifica-tion was present in mid-February. In fact, Respondent'sadmission that documentation, solely within its control,supporting its claim of economic justification, was not in-troduced, requires the drawing of an adverse inference.As the court held in International Union, United Auto-mobile, Aerospace and Agricultural Implement Workers ofAmerica (UAW) [Gyrodyne Co.] v. N.LR.B., 459 F.2d1329, 1336 (1972):Simply stated, the rule provides that when aparty has relevant evidence within his controlwhich he fails to produce, that failure gives rise toan inference that the evidence is unfavorable tohim. As Professor Wigmore has said:...The failure to bring before the tribunalsome circumstances, document, or witness, wheneither the party himself or his opponent claimsthat the facts would thereby be elucidated, servesto indicate, as the most natural inference, that theparty fears to do so, and this fear is some evi-dence that the circumstance or document or wit-ness, if brought, would have exposed facts unfa-vorable to the party. These inferences, to be sure,cannot fairly be made except upon certain condi-tions; and they are also always open to explana-tion by circumstances which make some otherhypothesis a more natural one than the party'sfear of exposure. But the propriety of such infer-ence in general is not doubted. (2 J. Wigmore,Evidence 285 (3d ed. 1940).]...[As stated in Northern Railway Co. v. Page,274 U.S. 65, 74 (1926)1: "[T]he omission by a partyto produce relevant and important evidence ofwhich he has knowledge, and which is peculiarlywithin his control, raises the presumption that ifproduced the evidence would be unfavorable to hisclause."4242 See also Transcontinental Gas Pipe Line Corp. v. Mobile Drill-ing Barge, 5 Cir., 424 F.2d 684, 694 (1979); Washington Gas LightCo. v. Biancaniello, 87 U.S. App. D.C. 164, 167, 183 F.2d 982, 985(1950); In re Chicago Rys Ca, 7th Cir., 175 F.2d 282, 290 (1949).The failure to subpoena the evidence in no way dimin-ishes the impact of the adverse inference rule. See Id. at1338.There are several other reasons to find that this de-fense lacks credibility. Respondent's bare assertion thatall employees, rather than just the production depart-ment employees, were adversely impacted by the deci-sion demonstrates a lack of forthrightness inasmuch as itis unrefuted that only production employees were givenearly-in overtime. Respondent also failed to refute, withprobative evidence, the employees' and O'Dea's claimsthat, due to the hard water situation, keeping the ma-chines running was more economical, that they were re-quired, in September, to go to their machines early to as-certain what job was being run and other informationfrom the operator on the preceding shift, but were notpaid for their efforts. The lack of refutation lends addi-tional credence to the employees' assertions that informa-tion about the job was exchanged during the early-inovertime which permitted a more efficient and effectiveassumption of duties. Therefore, the efficacy of the early-in program was not solely attributable to the continuedoperation of the machines.Respondent's failure to support its defense of "eco-nomic exigencies," conjoined with the findings herein ofother violations, and the overall atmosphere prevailing atthe time, leads to the conclusion that the defense is pre-textual and the genesis for the decision to eliminateearly-in overtime several weeks before the election wasin retaliation against and/or to discourage union activi-ties rather than for legitimate business reasons, in viola-tion of Section 8(a)(1) of the Act. See Overnite Transpor-tation Company, 154 NLRB 1271 (1965).9. Alleged statements that it would be futile for theemployees to select the Union as theirrepresentativeIt is undisputed that Respondent conducted a series ofmeetings with employees in groups of 15 to 30 who wererequired to attend. It is also admitted that high-level su-pervisors made comments regarding the negotiatingprocess and the possible effects of unionization. TheGeneral Counsel asserts that these statements, when con-sidered with the other asserted violations, informed theemployees that it would be futile for them to select theUnion as their collective-bargaining representative.Almost all of the employees that testified herein men-tioned statements made by Respondent's representativesat these meetings.a. O'DeaO'Dea stated he attended a meeting on February 25which was conducted by Wright and Bauer.95Accord-ing to O'Dea:Mr. Wright was leading the meeting and he waspicking paraphrases from the URW constitution andhe was telling us about the strikes and fines, duesand trials. I asked him how I could be fined in aright to work state and he told me that I could betaken to union headquarters out of state and fined.He told us about the Coates96case in California,how she had been fined for crossing the picket line.He told us that if the union did get in we wouldhave to negotiate a contract from scratch and thatwe could possibly end up with less than what wealready had.5a This meeting was held at or about 7 a.m.sa The Sophie Coates case, as previously mentioned, was discussed byWright who recalled distributing to the employees "some type of bulletinand telling the employees that Sophie Coates crossed the picket line andthe union fined her and that they fined her an excessive amount ofmoney." When asked if the pamphlet he circulated regarding the SophieCoates case stated that she got her money back, he said he did not recall,that he would have to read the document. Wright recalled that Bauer an-swered the question but he does not remember the response.209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI told him it would be silly for us to sign a con-tract for less benefits or monies than we alreadyhad. He said that he knew of cases where peoplehad ended up with less after negotiations then theyhad before negotiations. He said that he even knewof cases where people had gone out on strike andhad to go back to work with less than they hadbefore they went out on strike. He told us that ne-gotiations could take months, even years, to com-plete.b. Jack SabinJack Sabin also attended a February 25 meeting.97Ashe recalled:Well, Jim Wright went through the URW consti-tution telling about the dues and the fines, and hediscussed the Sofie Coates case. He said that if webrought a union in and we went down to negotia-tions, would we be willing to give up maybe ourvacation and our insurance, because he said hewould probably be the negotiator and the companynegotiates tough with the Union on a union con-tract. He said that when you start to negotiate, youstart from scratch and then go from there and notto let the union rep tell you that you began negotia-tions from where you're at in respect to wages andbenefits.He also said that the minority of 25 percent ofthe members could take the company out on strike.If the people didn't show up for their strike vote,and less than 25 percent could get you out onstirke. He said in Dover, New Jersey, plant, theunion offices were in the ghetto and the memberswere afraid to go down there to the meetings andthe minority of the guys that wanted a strike calledcould make the whole company go out. And I saidwe didn't have a ghetto in McCook. He said, "Well,if the union got in, you might have one."Jack Sabin also attended a meeting held on February29, 1980, which was conducted by Wright and Kinsland,during which:He [Wright] was discussing the plastic hose plantdown in Missouri, I think it was ExcelsiorSprings,98Missouri, but anyway it was a lowerpaying contract, and he said they still had the duesand they got the fines to pay, and would you wantsomething like that. One of the employees askedhim if the union was so bad, then how come theydidn't close up the union plants they had. Andthat's when Mr. Kinsland said, he could answerthat. He said, "Lately the union and the companyhave been getting along a lot better," but that theywere building a plant in the south and when theygot it in full production, they would have to reeval-uate the plants in Waynesville, union plants in9a This witness did not state at what time the meeting was held but heworked the 7 a.m. to 3 p.m. shift.9g According to Wright, the Excelsior Springs, Missouri, plant is asmall hose plant owned by Gates Rubber Company. Excelsior Springs isnear Springfield, Missouri.Waynesville and Springfield and see how it stoodthen because they were going to have to do some-thing.But anyway he said the policy with ElectricHose division has always been that the McCookand Alliance, Nebraska, plants and the Olney,Texas, plant were granted the same wages andbenefits at the same time, and even if we got theunion in here at McCook, those other two plantswould still get the same wages and same benefits aswe got, and when Ocala, Florida, started work,they would also be included in the same policy.c. Brad SabinDuring the February 25 meeting Brad Sabin attend-ed,99Wright assertedly:...was comparing the company's wages with theunion's wages in Excelsior Springs, Missouri, andhe said if the union came in, that we wouldn't beable to talk to the management or to our supervi-sors. An employee asked if the union could get usbetter wages, and he said sometimes after long andhard negotiations, and during the negotiations ev-erything would be put on the table and the unionand the company would take turns'00°°taking every-thing off the table until there was nothing, and JimWright said that if he could grant wages and benefitincreases, that he couldn't because the union wouldfile unfair labor charges.On cross-examination, after being shown his affidavitdated March 1980, Brad Sabin admitted it contained thefollowing statement: "I don't recall him [Wright] sayingwages and benefits would be reduced to a minimum."On redirect, he claimed lack of recall as to the quotedsentence and reaffirmed that Wright made all the othercomments as he alleged during direct examination.d. Doreen SabinAccording to Dorren Sabin, during the March 29,1980,101 meeting she attended:He [Wright] went through the URW constitutiontalking about dues, strikes and fines. He said thatthe dues would start at $5 but nobody knew wherethey would end up. We talked about negotiations.He said that wages and benefits would be reducedto a minimum and that we would begin negotiationsfrom there. Negotiations could take a long time andthere could be no wages or benefits increasedduring negotiations. An employee asked if we couldlose our PCS card, Prescription Drug Card. Hesaid, "Well, you're the only plant that has them."Then he went into a deal with Sofie Coates, Cali-fornia workers, who was finded for crossing a9g Brad Sabin did not state at what time this meeting was held. Heworked the 11 p.m. to 7 a.m. shift.100 See also Marty Cantrall's testimony which is corroborative ofSabin's statements.LO' This meeting occurred at approximately 1 a.m.210 ELECTRIC HOSE AND RUBBER COMPANYpicket line while her place of employment was onstrike.e. David CoreyDavid Corey recalled attending a meeting on February25, at approximatley 8 a.m., which was conducted byBauer and Wright. According to this witness, during themeeting:...they went over the union constitution and theydiscussed and they told us the story of Sofie Coatesand they said how she was fined. I asked Mr.Wright if the union didn't pay her back what shewas fined and he said not to his knowledge.They also told us that we could be fined forcrossing the picket line and we also be fined fortalking against the union and we would have toappear in the union Office to pay the fine or betaken to court and fined an additional $500.They also told us that the company, if they wentto the negotiation tables with the union, would startfrom scratch and throw everything out on the tableand that in [sic] a result of that we could end upwith less than we already have.Mr. Wright told us that the union could negotiatein the contract that we have to belong to the unionto work at the company. I asked him if he could ne-gotiate against the state law. He said that he wouldget back to me later with that.f. Sandy CoreySandy Corey attended a meeting conducted by Bauerand Wright at 9 a.m. on February 25, 1980.102 Duringthis meeting:Jim Wright discussed bits and pieces of the URWconstitution and he said that if an employee donesomething against the union that, and another em-ployee knew about it, they both could be fined. Hetold us about Sofie Coates and how she crossed thepicket line and how she was fined. He told us that ifthe union got in that everything would be thrownout on the table and we would negotiate from thebottom. He said that as a result of negotiations thatwe could end up with less. He said that the compa-ny would give us what they wanted us to have andwhat they could afford.Gordon Kinsland said that they would give theTexas & Alliance plant whatever we got.g. Max BurtonThis witness attended a meeting conducted by Bauer,Kinsland, and Wright on February 28, between 11:30and 12 o'clock. At this meeting, according to Burton:Wright said that the company had a scheduledpay increase for January and for April and was notable to give it because of the union activities goingon. They also said that there was a pay increasethat the Union had filed charges against because'o0 Her husband, David Corey, did not attend this meeting.they had given a pay increase during a union cam-paign. They'03also when reviewed the union con-stitution. They said that if a person was in a bar andhaving a drink with another union member and thisperson said something false about a union officerthat that person could be fined. And if the secondperson did not report this conversation that hecould be fined also, then went on about if the unionwere to come into the plant, there would be a muchmore violent atmosphere. They said that-theymentioned strikes in other plants that had unionsand that the violence that they had had. They saidthat all negotiations'04would start at minimumwage and for everything that the employee gainedin the negotiations that they would take somethingin return, for instance benefits, medical insurance,whatever.h. Dennis McFarlandThis employee attended the meetings the Companyconducted about the Union and recalled a meeting whereWright discussed negotiations, stating, in response to aquestion about negotiations from "one woman:"There have been places where everything is thrownup on the table. And she says, "That really didn'tanswer my question." He went on and said, "Whatthey do, they throw everything up on the table andthey go from there and there's been places wherewe have started as flow [sic] as the minimumwage."Wright did not specifically state that the Company wasgoing to negotiate in this manner if the employees select-ed the Union as their representative at the McCookplant.i. Vicky KnightKnight attended a meeting conducted by Wright andBauer at 10 a.m. on February 25, 1980. "Mr. Wright wastelling us that during negotiations everything would beput out on the table and there was a possibility that wecould loss some or all of our benefits and that we couldend up with $3.10 an hour or minimum wage."This witness also attended a meeting conducted byWright and Kinsland on February 27, at 10 a.m., where-in Wright:...was talking about the Excelsior Springs con-tract. At one point, I am not sure how the conver-sation came up, but I think it was when they weretalking about having no guarantees, he said therewas a chance that EHR [Electric Hose and Rubber]may have to terminate our insurance in the future.Mr. Kinsland said that he would never agree togive any union cost of living adjustment [COLA] ora supplemental unemployment benefit clause.'03 The witness believed Kinsland was the individual who discussedthe union constitution.104 Burton was sure it was Kinsland that stated negotiations were agive-and-take process.211 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe discussion of a COLA arose during an explanationof why the Waynesville plant was getting a raise of S1an hour. Kinsland explained that the Company decided,during these times, to buy out the COLA provision inthe Waynesville contract and he would never agree toeither of these provisions "with inflation as it was."j. Doreen ParsonsIn late February, Parsons recalled attending a meetingheld at or about 4:30 p.m. Present for the Company wereWright, Bauer, and Kinsland. Wright was discussing theExcelsior Springs contract when "Mr. Kinsland piped upand said that if the union got in that we would go to thebargaining table with nothing and for everything we gotthey would take something away and that it would bevery possible for us to end up with a contract like Excel-sior Springs."'105k. Marty CantrallAs background, Marty Cantrall stated that during acompany meeting conducted by Bauer and Torre onAugust 27, 1979, the Company's representatives dis-cussed negotiations, that "they would wipe out our bene-fits and start over, each side taking one benefit and thengiving up one benefit."'06Bauer denies stating benefitswould be taken away, but admitted stating that the Com-pany would resist the Union by all lawful means.1. Clyde SwartzThis current employee of Respondent attended a meet-ing conducted by Jim Wright and Bill Bauer on or aboutFebruary 25. According to Swartz, during the meetingWright was asked numerous questions. "Then he said, 'Ifthe union gets in the negotiations will start from scratch.'And the benefits we had we would possibly lose."Swartz also attended a meeting on February 27, but histestimony did not contain any statements which were rel-evant to this section of the decision.m. Jacqueline ShepherdThis employee attended two meetings dealing with theunion contract about I week before the election. At thefirst meeting, Wright spoke on behalf of the Compa-ny.'07Wright, according to this witness:'o0 The witness recalled the names of about 16 coworkers who attend-ed the same meeting, reflecting her ability to remember events.106 Counsel for the General Counsel, as previously stated, specificallydeclined to amend the complaint to include testimony about the August27 meeting. As stated in Pandair Freight, Inc, 253 NLRB 973, fn. 5(1980):Evidence concerning a party's conduct prior to the 6-month 10(b)period is admissible as background evidence of the party's attitudetoward its responsibilities and obligations under the Act and to clari-fy events within the 10(b) period. Crytal Springs Shirt Corporation,229 NLRB 4 (1977); Local 613, of the International Brotherhood ofElectrical Workers AFL-CIO (M.H.RI Contracting, Inc), 227 NLRB1954 (1977).The same logic obtains to incidents full tried on this record where theevidence is specifically limited by the counsel for the General Counsel abackground evidence and where, as here, Respondent is afforded a fullopportunity to show surprise or other prejudice and fails to so demon-strate.IO' Bauer was also present....talked about the power of the URW president,he had total power. And then he went through thethings such as fines if someone were to say or dosomething against the union they could be fined,and he explained who would be able to representyou in a case like that. And he went through thingslike strikes,0°8and the type of benefit you couldexpect to receive from the union.'°'A few days later, she attended a second companymeeting wherein Kinsland"0was the main speaker, butWright also discussed contract negotiations:...that they could be a quite lenghty affair, andhe said that during negotiations there was a lot ofgive and take, mainly ...and that he had been in-volved in some negotiations before at a prior planthe had worked at, and that you could not, if theunion were to go in and say they wanted severalthings, that you could not always count on gettingall of these things. You might get one, but youwould have to possibly give up two of three.n. Cameron MartinMartin attended a meeting conducted on February 28wherein Wright was going over the Excelsior Springscontract, and:...pointed out that it was a union shop, but theywere making less than us.1'l And he was talkingabout negotiations and how that in order to get abenefit, they might take a little bit of wages, or toget more wages, they might take some benefitsaway from us. He said during negotiations that ifthey really wanted to make some negotiatorscringe, they would throw in the rotating shift tokeep the plant open all seven days.' 12Wright passed around among the employees copies ofthe Excelsior Springs contract for the employees to ex-amine during the meeting. Wright did not say how the1o8 As previously discussed, Nadia Schoup's supervisor, Rod Koetter,on or about February 8, told her "he would hate to see the union get inbecause we would all go out on strike and we could be replaced within 3to 5 days. He later said 3 to 5 months."1'o Doreen Trosper corroborated this testimony, asserting that Wrightsaid they "would have to pay union dues, and that [at] firs when wewere paying them we would have to pay so much in order to get intothe union [initiation fees] and then every month they would set up howmuch we would have to pay after that." Douglas Winder and NadiaSchoup also testified that Wright, while discussing the Union's constitu-tion, stated that fines and penalties could be imposed on employees Ac-cording to Lester Randolph, during one of these meetings, the companyrepresentative said they could not guarantee that the union "dues wouldremain at S5.""0 Kinsland "talked mostly about Dayco economics.""' Mike Schoup and James Helberg, among others, corroborated thistestimony."' Mike Schoup, who attended a meeting on February 28, stated thatat 3 or 4 a.m., Wright commented, "if you want to we a Union negotia-tor come off his chair, just mention a swing or rotating shift." It was in-dicated by Wright that the McCook plant could possibly have swing orrotating shifts if the Union became the employees' bargaining representa-tive. Mark Prochazka testified that Wright, during a meeting held onFebruary 25, mentioned that if the Union were voted in at the plant herethat it was one of Dayco's policies to put in a swing shift.212 ELECTRIC HOSE AND RUBBER COMPANYemployees at Respondent's plant would end up after ne-gotiations.o. James WrightWright recalled conducting approximately 13 meetingson February 25, 1980, where he presented, with the aidof a flip chart, excerpts from the union constitution.Some of these excerpts dealt with dues, strikes, and rulesand fines. He recalled questions about strikes, one ofwhich was whether employees would lose their benefitsif they went out on strike. Wright stated he told the em-ployees that during a strike at the Dover, New Jersey,plant the employees lost all their insurance while onstrike but the employees had the option to pick up theinsurance at their own expense, that there was some vio-lence during this strike.At another point in his testimony, Wright respondedto another question about strikes, saying that Nebraskawas a right-to-work State, and they would continue op-erating in the event of a strike. He also claims that inreply to another question, he stated that there was nolaw that the employees had to join a union. However, hedid not claim to have explained how this would impactupon their insurance coverage during a strike or upontheir liability for dues, fines, and penalties.Wright was also present for a series of meetings con-ducted on February 27 and 28, 1980.11sAccording toWright:I told the employees that after a union electionand the union won, that they would select a groupof people who would come to the bargaining table.The company would select a group of people torepresent them. I held up a contract and I said thatevery page, every pargaraph, every sentence, andevery word was negotiated. This was a Bible bywhich both employees and employer had to live by.During this time that they would be negotiating thecomplete book and we had no idea how long itwould take. The question came up as to how longthe negotiations lasted and we said we have no idea.It can be from two weeks to two months to wedon't know how long. We also explained to them ortold them that during negotiations that all wagesand benefits would be frozen. They would neitherlose nor gain any benefits for this period of time.When they came to the table, that it was a give andtake situation. That both company and union camein with a list of demands and each had a demandthat they wanted to get in or something that theywanted to get in there would be a lot of trading. Alot of times the company would give up somethingin order to get something back from the union.There was a possibility, we explained, that theywould not start at the level that they had right now.They did not start at their current rate and negoti-ate up. There is a possibility that the union couldcome in and say, "We want $7.00 and hour," thecompany could come back and say, "No, we willgive you $3.10 an hour." And that's where you bar-gain. You start if from there. There was a possibil-: Also present for the Company were Bauer and Kinsland.ity that when the contract was signed that theycould come out with less benefits than they wentinto. We gave an example of our Compton, Califor-nia, plant that was on strike at the time, becausethey lost a benefit when they went into negotia-tions.The only thing further that would have been saidwas someone asked a question in one of the meet-ings as to what they lost. We explained that goinginto negotiations their hospitalization was paid fullyby the company and one of the demands the com-pany had was that they pay their dependent cover-age.He admitted using the following terms: "we startedwith a clean slate," "it's an entirely different ball game,"and he stated he could have used the term "we bargainfrom scratch." In further explanation of his speech to theemployees, Wright stated:What I said was that in the meetings we woulduse one of these terms. There were thirteen meet-ings and we would use the term to emphasize apoint with the employees that we did not start withwhat they had and negotiated from there. I used theexample at this time that the union could come tothe table with the S7 an hour demand and we couldcome back with a three dollar and something anhour, $3.10, offer. I also explained that during thistime there was no wage or benefit change duringthe time of negotiations.After being asked, on direct, if he ever said that theCompany would bargain from scratch, he replied no.This apparent inconsistency with his prior testimony wasnot explained. It is concluded that he used the phrase"bargain from scratch" based upon this inconsistencyand the demonstrated clarity of recall of the employeesin their recitation of the content of the Company'sspeeches during the meetings.Wright described his explanation of negotiations as fol-lows:We said that the two parties would select repre-sentatives. There would be "X" number of peoplefrom the company "X" number of people from theunion. They would go to the what we call the bar-gaining table and they would sit down and eachwould present a list of demands. Everything thatwas in the contract would be negotiated at that timeor the contract would be the results of those negoti-ations.We stated that, again, during this time that therewere no changes in wages or benefits. We statedthat each party would, as I said these were negotia-tions, they would give something in order to getsomething. Once the negotiations were over and thecontract signed, that it could be something less thanwhat they went in with.I explained that the NLRB ruling was that wemust negotiate in good faith with the union. It didnot say anything that either side had to give and if213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe should bargain to an impasse or we could notget together, we asked what the results the peoplewould do or what action they would have whenthe negotiating committee came back and said thisis what the company offered us and this is all wecould get. We asked them and they say we accept itor we would strike it.Wright denied making the following statements: sayingduring negotiations the Company and Union would taketurns taking things away from employees; saying thatduring negotiations each side would take things awayuntil there was nothing left; saying that, if the Unioncame in, the Company would start negotiating at theminimum wage; saying that if the Union came in wagesand benefits would be reduced to the minimum and thatnegotiations would start from there;'14and saying thatemployees could lose wages and benefits because theCompany would start negotiating from scratch.The contract with the AVSCO plant in ExcelsiorSprings, Missouri, was explained to the employees, com-paring the number of holidays, and shift premium withthe McCook plant. The AVSCO contract had a swingshift operation provision which gave rise to questions.One was answered by Kinsland as follows:·..that it was something that a company wouldnegotiate for the right to install one because itwould give you the opportunity to run your ma-chinery for 25 per cent more time, 25 percent moreuse out of your present equipment and not have tobuy new equipment.Wright denied telling the employees that it was Daycopolicy to have contracts contain provisions for swingshifts:I stated that usually a company would put that intheir demands when they go to the bargaining tablebecause it gives them the freedom to install one at alater date. If they don't need it now, they have theright to install one. I said a company, I did notspecify DAYCO, but I said a company would usu-ally ask for one.Wright also pointed out that another contract dis-cussed had a union-security clause. There is no indicationthat he explained that Nebraska was a right-to-workState and what impact that would have upon a union-se-curity clause.According to Wright, he also compared the AVSCOcontract to one the Company had negotiated at Waynes-ville, whicdh he explained was the result of many years ofbargaining and indicated that the McCook plant wouldwind up with an Excelsior Springs contract or even aWaynesville type contract. The comparison Wrightmade was with a Dayco affiliate, Allen Industries, whichhad a plant in Compton, California. The Compton planthad a strike because the employees lost a benefit through"4 How making this statement differed from Wright's admission thathe gave a an example of negotiations that the Company could counter auvion wae demand with an offer of S310 which was then prevailingNmiium wage, was not clarified.negotiations. The Compton plant was not claimed to berepresented by the same union as is involved in this pro-ceeding and was not engaged in the same manufacturingareas, although its products are used by the automotiveindustry. Wright did not know if other benefits grantedin the contract offset the loss of insurance payments fordependents.When asked if he opined how long negotiations wouldtake, he stated he informed the employees it could takeanywhere from 2 weeks to 2 months and, although hedoes not recall so stating, it was within the realm of pos-sibility that he said it could take 2 years.Wright recalled telling the employees about the SofieCoates case, that she was fined an excessive amount ofmoney by the union for crossing the picket line."" Hedoes not remember telling the employees she got hermoney back. He could not recall what the pamphlet theemployees were given said. The number of pamphletscirculated to the employees and the opportunity the em-ployees were afforded to review the pamphlets was notplaced into evidence. Therefore, any allegation relatingto the contents of the pamphlets is considered not proba-tive of any of the issues.Kinsland substantiated Wright's testimony about hisexplanation of the process of negotiations mentioning, inaddition, that Wright discussed a management-rightsclause contained in the Excelsior Springs contract. Bauerdid not testify about these meetings.DiscussionsAs previously indicated, the Act permits an employerto express views, arguments, or opinions only if such ex-pressions do not contain threats of reprisal. The threatsof economic benefits are among "potent and sinister thatcan be leveled against employees, robbing them, throughfear, of the Act's intended assurance of freedom ofchoice relative to whether to bargain collectively"; andthat, accordingly, "such expressions by an employer todependent employees seeking to exercise rights under theAct, particularly in a prestatutory election atmosphere,are violative of Section 8(a)(l1) of the Act." See SouthHills Health System, 240 NLRB 69 (1979), citingN.LR.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 617-620, N.LR.B. v. Exchange Parts Company, 375 U.S. 405,409-410 (1964); Henry I. Siegel Co., Inc. v. N.LR.B., 417F.2d 1206, 1208, 1214 (6th Cir. 1969), cert. denied 398U.S. 959 (1970); N.LR.B. v. E. S. Kingsford Motor CarCo., 313 F.2d 826, 832 (6th Cir. 1963), and cases cited;N.LR.B. v. Federbush Company, Inc., 121 F.2d 954, 957(2d Cir. 1941); Components, Inc, 197 NLRB 163 (1972);Wigman Mills Inc., 149 NLRB 1601, 1611, 1618 (1964),enfd. 351 F.2d 591 (7th Cir. 1965). The Employer's state-ment will be examined under these criteria.It is unrefuted that Wright, in his speech, clearly indi-cated that the Company would continued to grant thesame benefits at McCook and Alliance, Nebraska, andthe Olney, Texas, plants, " irrespective of the poetential"' The exact amount of the fine was not mentioned."' And once the Ocala, Florida, plant became operational it wouldalso be included in this grouping.214 ELECTRIC HOSE AND RUBBER COMPANYunionization of the McCook plant. This statement, par-ticularly in light of the Company's campaign to defeatthe Union which, as found herein, contained unlawful aswell as lawful, tactics, clearly conveyed that union repre-sentation for the McCook employees would be a futilityfor in no event would union representation result in anydifferent conditions than the other named plants, whoseemployees were not represented by a union. AmericanTelecommunications Corporation, ElectromechanicalDivision, supra.That the Respondent had previously established apolicy of granting uniform benefits to these plants doesnot alter the finding of an 8(a)(Xl1) violation where, ashere, it informs the employees that it wil maintain thispolicy of granting the same benefits with or without theUnion. American Telecommunications; supra, citing CaseyManufacturing Co., supra; Dixisteel Buildings, Inc., supra;Montgomery Ward & Co., Inc., supra; GTE Sylvnia In-corporated supra, South Shore Hospital, 229 NLRB 363(1977), reversed in part and affd. in part 571 F.2d 677(1st Cir. 1978).Consequently, by stating in effect that Respondentwould not grant unionized employees more than it waswilling to give to its unrepresented employees, Respond-ent was coercing its employees to reject the Union inviolation of Section 8(a)() of the Act.As found in American Telecommunications, supra, thecomparisons of the Excelsior Springs contract and thediscussion of the Compton, California, striker whichwere the results of the negotiating process which alleg-edly concluded in agreement that gave up precontractbenefits," 7without demonstrating the accuracy of theseresults, is also violative of Section 8(a)(1) of the Act.The employees' testimony that Wright stated that, ifthe Union won the election, the Company would startfrom scratch is unrefuted. Wright admitted that he mayhave said they would start from scratch and admittedsaying "we started with a clean slate" and "it's an entire-ty different ball game." Additionally, he admitted givingas an example company counteroffers on wages of theminimum wage.Also, as Burton and Sabin and many others testi-fied,"'8 in relation to starting from scratch,119or at theminimum wage,'20references in the explanation of thenegotiating process, the Company clearly indicated thatthe employees had to be willing to give up existent bene-fits. To buttress this impression then, Wright stated thathe would probably be the negotiator, and the Companynegotiates tough. Cantrall's unrefuted background testi-mony supports the finding that the employees' testimonyregarding these threats of loss of benefits was a long-standing part of the Company's antiunion campaign.Statements to employees by employers during a unionorganizing campaign that negotiations "start fromscratch, " "we start with a clean slate," or "it's an entire-ly different ball game," are coercive "within the pro-'I' For example, inferring that the employees would have to pay fordependents' health insurance.t"L The employees' testimony is credited based on demeanor and forthe reasons stated hereinbefore."' Sabin.10 Burton, McFarland, Vicky Knight, Parsons, Cantrall, and Swartz.scription of Section 8(aXl) and interfere with the em-ployees' ability to exercise a free choice in the election,particularly where, as here, such statements are made inthe context of other cocercive remarks." DominicanSanta Cruz Hospital, 242 NLRB 1107 (1979), citing Inter-state Engineering, a Division of A-T-O, Inc., 230 NLRB 1(1977); York Division, Borg-Warner Corporation, 229NLRB 1149, 1153-54 (1977), and cases cited herein.In addition to stating that the Company would "nego-tiate tough," it is found that Cameron Martin's testimonyis credible to the effect Wright also said, after statingthat the employees at Excelsior Springs who were repre-sented by a union, received less benefits than Respondentgave its employees, and during negotiations, "they mighttake some benefits away from us," that if, during negotia-tions, you really warnted to make negotiators cringe,they would throw in a swing shift, thereby threateningimplication of more onerous working conditions in theevent the employees voted for the Union. Wright andKinsland admitted discussing the swing shift in the Ex-celsior Springs contract and indicated that the Companywould bargain for one in the forthcoming negotiations tomaintain its options.'1Furthermore, Respondent indi-cated that bargaining could take as long as 2 years,during which time they would not grant an increase inwages or benefits because of the Union. Sandy Corey'stestimony that on February 26, Jim Wright told her thatthere was no way the Company would give the employ-ees 6.50 an hour, that if the Union did get in he couldbeat it in any court or arbitration, is credited based onher demeanor and demonstrated ability to recall facts.Respondent argues, correctly, that it is permissible toinform employees of the realities of collective bargaining,including the possibility that their repesentatives maytrade away some existing benefits in order to secureother benefits. However, in the case of the "bargainingfrom scratch" statement, it was accompanied by pro-nouncements that the Company would be tough in nego-tiations that could take up to 2 years,'22 that negotia-tions could be long and hard, that it would ask for cer-tain provisions'2sand would never agree to others,124which demonstrates the risk of loss of benefits, notthrough the give and take of good-faith bargaining, butfrom the predetermined aggressive bargaining posture ofthe employer.125 This conclusion is bolstered by theprior finding that the Employer's statement regardinggiving McCook the same benefits as several other plantsdemonstrating that electing union representation is a fu-tility are statements indicating that selecting a bargainingrepresentative will result only in a negotiation charade,thereby coercing employees in their Section 7 right toselect a bargaining representative in violation of Section8(a)(1) of the Act. These statements, a fortiori, also inter-fere with the employees' exercise of an untrammeledchoice in the election. Curtin Matheson Scientific, Inc.,Ia The Company also stated they wanted a management-rights claue.I" See Madison tipp Company, 240 NLRB 879 (1979).'ss Swing shifts and management-rights clause"'z Cost-of-living allowance and supplemental benefits clause."2 See Tufts Brothers Incorporated, 235 NLRB s0 (1978).215 DECISIONS OF NATIONAL LABOR RELATIONS BOARD228 NLRB 996 (1977); Dominican Santa Cruz Hospital,supra.Other expressions the Employer utilized are: thatunion representation would subject employees to largefines and penalties, strikes with the potential of violence,while not normally considered campaign propaganda ofsuch a nature as to warrant a finding of a violation,when these statements were placed with the backgroundof the surrounding factors,56" create an atmosphere ofsuch severe economic threats as to induce fear that sup-port for the Union and unionization would result insevere economic loss. When all the Respondent's state-ments are considered, they raise such a fear of economicthreat as to be considered unlawful. See N.LR.B. v. Ex-change Parts Company, 373 U.S. 405; Plastronics Inc., 233NLRB 155 (1977); Coach and Equipment Sales Corp., 228NLRB 440 (1977); Peterson Builders; Inc., 215 NLRB 161(1974); Saunders Leasing System, Inc., 204 NLRB 448,454-455 (1973), enfd. in relevant part 497 F.2d 453 (8thCir. 1974).That Wright also stated the parties are obligated bythe National Labor Relations Act to bargain in goodfaith is not a sufficient disclaimer as to negate the fearsof plant closure, job loss, frozen or reduced wages, andother consequences of bargaining such as strikes,s?7 con-sidering shifting some work from the Waynesville plant,which is unionized to the not unionized Ocala, Florida,plant, generated by these statements which preceded, ac-companied, and followed this disclaimer; and does notinsulate the Company from responsibility for the coer-cive effect of its campaign statement. Accordingly, it isconcluded that the statements were violative of Section8(a)(1) of the Act.10. Objections to electionThe parties stipulated that the critical period of con-duct that allegedly destroyed the laboratory conditionsnecessary for a fair election was approximately February1 through March 6, 1980.In addition to other previously discussed allega-tions,128the Charging Party claimed that Willie Welsh,an admitted supervisor, was "stationed" within 10 to 15feet of the entrance to the voting area.1sRespondentargues that was in a section of the plant that was encom-passed within his area of responsibility. Welsh did nottestify to explain his presence near the polling site duringthe voting. The proximity of the location to his generalwork area does not, standing alone, legitimatize his pres-ence during the voting. Without any explanation for aLi' For example, the threats of layoffs, plant closure, and the with-holding of wage increases.:s7 For example, stating that if the Union got in thaee was an expecta-tion of strike, increased violence, and the posiblity of McCook beingturned into a slum.a1s The Charging Party asserted that the insurance programs were amajor bone of contention and one of the employees' chief areua of com-plaint, and by increasing the coverage of the major medical pogranm andchanging insurance companies, the Company instituted benefit duringthe "critical" organizing period which unduly influenced the employeesin the election. This change in benefits has previosly ben discussed insection 6, above. Pension benefits also increased subatantially during thistime."29 This testimony by Nadia Schoup was uncontroverted.supervisor to be "stationed" outside the voting area, itcan only be concluded that his purpose in observing theeven was to effectively survey the union activities of theemployees and to convey to these employees the impres-sion that they were being watched. This conduct isfound to have destroyed the laboratory conditions neces-sary for the conduct of a free and fair election. See Ra-venswood Electronics Corporation, 232 NLRB 609 (1977);Shrewsbury Nursing Home, Inc., 227 NLRB 47 (1976);and Woodland Molded Plastics Corp., 250 NLRB 169(1980).Doreen Sabin, while serving as a union observerduring the March 6, 1980, election, saw Daryl Brown, asupervisor, walk past the voting polls, without stopping,glance in while walking, and saying nothing. The Boardagent investigated the incident at the time it occurred.Walking past the polling area without stopping, cannot,standing alone, be construed as employer surveillance.O'Dea also served as an observer for the Union duringthe March 6 election. According to his undisputed testi-mony, when the employees came from their work sta-tions to the voting area, they had to walk past the qual-ity control area and they also had, to pass an area whereeither Supervisor Young or Supervisor Sitzman wasstanding.'30Young did not testify and Sitzman did notexplain his presence. Accordingly, as in the case ofWelsh, the unexplained presence of these supervisors atpoints the employees had to pass in order to vote isfound to be coercive evidence of such a nature as tohave destroyed the laboratory conditions necessary forthe conduct of a free and fair election.Additionally, O'Dea gave uncontroverted testimonythat, after the voting was completed, O'Dea passed thequality control officel3land Ken Parmley,'32said,"Leonard, is the voting all over?" O'Dea said yes, towhich Parmley gave the following rejoinder: "Good, Iguess I can leave now-I do not know why they wantedme here-they told me to stay here until the voting wasover." Parmley did not testify; no reason was given forhim absence. O'Dea's unrefuted testimony fails to estab-lish that Parmley was so stationed as to be clearly visibleto the employees as they passed to and from the pollingsite.133 Furthermore, since Parmley was regularly as-signed to quality control, his assignment to that officeduring the voting was not shown to be unusual or notfor legitimate business purpose such as preventing thevoting process from becoming unduly disruptive."0o The Charging Party tried to establish through O'Dea's testimonythat the quality control technicians had supervisory or other status war-ranting a finding that their ability to view employees going to the pollshad a coercive effect. The evidence of record fails to establish that thequality control operators held supervisory or other status to warrant find-ing that their presence at their work stations, without blocking view ofthe employees walking to the polls, was coercive or intimidating.i' This office is located about 15 feet from the office selected as thepolling site."s O'Dea believed Parmley was the assistant quality control supervi-sor. This belief was not refuted.150 The windows to the quality control foreman's office were tapedover. There was no showing that there was any need for taping over thewindows of the area the nonsupervisory quality control employees occu-pied, or that such a request, meritorious or not, was ever made.216 ELECTRIC HOSE AND RUBBER COMPANYThe office used for the election was previously usedfor a similar purpose in 1977. In 1977, all the furniturewas removed prior to the election. In 1980, the furniturewas not removed. There was no showing that the selec-tion of the same site in 1980 was designed to be coerciveor otherwise destructive of the necessary conditions toensure a free and fair election, and the same holds trueregarding the failure to remove the office funiture. Thepresence of funiture was not shown to have impaired thevoting. Respondent's assertion that the site was utilizeddifferently in 1980 than in 1977 resulting in the differentappearance in 1980 is unrefuted.Another objection, discussed previously as backgroundevidence, was based upon two conversations testified toby Burton. The first conversation occurred on February28 when his supervisor, Gary Pevoteaux, inquired aboutthe union campaign in the presence of co-worker RodCluff.'34The conversation occurred at Pevoteaux's'35desk, and he opened the conversation by asking what"they [Burton and Cluff] thought of the meeting, if ithad changed any of their minds about anything ...[After they replied] then he asked Cluff how he wasgoing to vote and Cluff replied by saying he was goingto vote no." No valid purpose for the question has beenpostulated.This unrefuted testimony of a clearly unlawful interro-gation'36by a supervisor is found to have adversely im-pacted on the free choice of unit members. Furthermore,this was not an isolated instance, for Respondent ad-mitted making inquires of D. Winder and D. McFarland"what they thought" of the February 25 meetings.Another matter which was raised as an objection wasthe establishment of employee suggestion committees. OnFebruary 8, 1980, Dick Jacob, president of Dayco, sent aTelex message to each of Respondent's plant managersdemanding, in light of the Company's prior economiccondition, "justification for the existence of five electri-cal hose plants." Bauer testified that on February 11, inresponse to this missive, he held an employee meetingand read Jacob's Telex to the assemblage. Assertedly tocomply with Jacob's directive to "take action," Bauer in-formed the employees that they will be formed into fivecommittees'37review suggested improvements to man-agement. Management made cash awards'36at periodicemployee meetings.This system of processing employees' suggestions waseliminated in July 1980, when the McCook plant imple-mented the system utilized by Dayco, which resulted inthe elimination of the employee committees, but reten-tion of the management team which continued to evalu-ate the suggestions and make monetary awards.'39's4 Cluff did not testify. His absence was unexplained.135 As previously indicated, failure to call Pevoteaux as a witness wasunexplained.'"s General Counsel specified that this testimony goes only to the ob-jections phase of the proceeding, and is not alleged to be a violation ofSec. g(aXZ)."'s The committees were space utilization, waste, housekeeping, scrap,and mechanical downtime."6a The awards ranged between $5 and $25.i", The first awards under the new program were announced approxi-mately 3 months prior to the hearing herein, or around the first of July.Under the new system, the amount of the monetaryawards increased substantially.The initiation of a suggestion program less than amonth before the election, accompanied by an awardsprogram, when considered in conjunction with the threatof plant closure, layoffs, solicitation of grievances, theother promises of benefits, the threat, and actual with-holding of wage increases, as well as the other mattersdiscussed hereinbefore, is coercive and interfered withthe conduct of a fair election. Multi-National Food Serv-ice, 238 NLRB 1031 (1979).Finally, the Petitioner asserts that a full-page advertise-ment placed by Respondent and appearing on March 5,1980, in the McCook Daily Gazette is objectionable.Consistent with its theme over the term of the campaign,the Company stated in the advestisement thatThe Union has done nothing to keep jobs inthose plants.140We have never had a layoff inMcCook, but over 400 people are out of work atWaynesville. ... On top of that, the Waynesvilleand Springfield plants make V-belts. In McCook,we make hose. There is a difference-a big differ-ence. Goodyear had a URW hose plant in NorthChicago, Illinois. That plant was moved to Norfolk,Nebraska, and 400 Goodyear employees lost theirjobs in North Chicago. Goodyear said they couldn'tcompete in North Chicago paying the kind ofwages the URW was demanding. When Goodyearclosed the North Chicago plant, they were quotedas saying: "Hose business is more competitive andnot as profitable as other rubber operations."The publication further stated:Our sales are not good. The nation-wide reces-sion has hit Electric Hose hard. There could be noworse time to bring a union into our plant.What our plant needs is more business. It doesn'tneed the URW. Unions don't create a team atmos-phere. They don't shop hose. And they certainlydon't bring in any new orders.If the URW came into McCook, we could have astrike. It could be a long and bitter strike. Strikessometimes mean violence-not to mention hardtimes for strikers who aren't bringing home a pay-check.People who go out on strike may be permanentlyreplaced. That means that you might not have a jobto come back to once the strike is over. This hashappened at many other plants. We would hate tosee it happen here in McCook.Strikes can tear a small community to pieces.People take sides in a strike and friend can turnagainst friend. Living in McCook might never bethe same again.We want to continue to work with you to makeElectric Hose in McCook a better plant. We don'tneed the union to come between us. There is toomuch at stake to let that happen.140 Springfield, Missouri, and Waynesville, North Carolina, two dfMili-ates, whose employees are represented by the Union.217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe published statement then urges the employees tovote no in the election. Again the employer raised thespecter of layoffs, plant closure, lost wages and benefits,loss of cooperation between management and employeesincluded in the unit, violence, and strikes. Not only doesthe advertisement graphically illustrate the overall cam-paign strategy of the employer to create a coercive at-mosphere by stating that unionization would result instrikes, layoffs and other aforementioned adverse conse-quences, but it also supports the previsouly related testi-mony of the employees regarding the various threats andother coercive statements made to them by various com-pany representatives.SummaryIn sum, the Employer, from the outset of its campaign,repeatedly utilized the carrot-and-stick approach, em-ploying potential layoffs and plant closings, in conjunc-tion with the union campaign and the opening of theOcala plant which was nonunion, indicating that bargain-ing would be futile, announcing that no wage increasesor other improvements in benefits would be grantedduring the campaign and negotiations even though nego-tiations may last years, and other adverse consequences,would flow from unionization. Accordingly, it is con-cluded that the Company's overall campaign, and parti-cuarly those events occuring after February 1, 1980, cre-ated a coercive atmosphere, and merit is found in Peti-tioner's objections. Therefore, it is recommended that theelection be set aside.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By the conduct found violative in section III hereof,Respondent interfered with, restrained, coerced its em-ployees in the exercise of their rights as guaranteed themby Section 7 of the Act, thereby engaged in, and is en-gaging in, unfair labor practices proscribed by Section8(aXl) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. Respondent has not alleged in the other unfair laborpractices alleged in the consolidated complaint hereunder consideration.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the purpose of the Act.Having found that Respondent terminated "early-inovertime" and withheld a wage increase at the McCookfacility in violation of Section 8(a)(1) of the Act, I shallorder Respondent to make the McCook employeeswhole by paying them the amount they would have re-ceived if the "early-in overtime" had been retained andthe wage increase had been given at the usual interval,with interest, paid in accordance with the policy of theBoard set forth in Florida Steel Corporation, 231 NLRB651 (1977).14'I further recommend that the allegations of the com-plaint that were not proved be dismissed.Upon the basis of the foregoing findings of fact, con-clusions of law and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER142The Respondent, Electric Hose and Rubber, McCook,Nebraska, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Coercively interrogating its employees regardingtheir union activities and sympathies and the union activ-ities and sympathies of fellow employees.(b) Threatening employees with layoffs, plant closure,and other economic reprisals if they select the Union astheir collective-bargaining representative.(c) Withholding, or telling its employees it is withhold-ing, scheduled annual wage increases because of theunion organizing campaign and, during the pendency ofthe negotiations, if the Union is selected as their collec-tive-bargaining representative.(d) Unlawfully informing employees that they couldnot transfer to the Ocala, Florida, plant because theysupported the Union.(e) Unlawfully soliciting employees to withdraw theirunion authorization cards.(f) Soliciting grievances from employees and promisingthem benefits to discourage their union activities andsupport.(g) Promulgating and discriminatorily enforcing a rulewhich prohibits employees from displaying prounion ma-terial in or around their work stations, and reprimandingand threatening to reprimand them for violations thereof.(h) Announcing to employees the futility of selectingthe Union as their collective-bargaining representativeand conveying to them the impression that union repre-sentation is inevitably accompanied by uncompetitive-ness, loss of business, loss of jobs and other dire conse-quences.(i) Unlawfully discontinuing "early-in overtime."(j) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedin the Act. 14 32. Take the following affirmative action necessary toeffectuate the policies of the Act:141 See also Olympic Medical Corporation, 250 NLRB 146 (1980), andsee, generally, Isis Plumbing d Heating Co, 138 NLRB 716 (1962).'42 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.14' It is found that Respondent's conduct is so egregious and wide-spread a to warrant the isanance of a broad order. See Hickmwott FoodsInc., 242 NLRB 1357 (1979); Pedro's Inc, d/b/a Pedro's Restaurant, 246NLRB 567 (1979), and Southern Molding Inc, 255 NLRB 839 (1981).218 ELECTRIC HOSE AND RUBBER COMPANY(a) Make whole any employees who suffered loss ofpay resulting from the unlawful discontinuance of "early-in overtime" and the delay in granting regularly sched-uled wage increases.(b) Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary for the determination of the amountowing under the terms of this Order.(c) Post at its McCook, Nebraska, facilities copies ofthe attached notice marked "Appendix."144Copies of144 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."said notice, on forms provided by the Regional Directorfor Region 17, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent's to ensure that said notices are not al-tered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS ALSO ORDERED that the consolidated complaintbe dismissed insofar as it alleges violations of the Act notspecifically found.IT IS FURTHER ORDERED that the election of March 6,1980, be set aside and a new election directed.219